Exhibit 10.34(a)


LOAN AND SECURITY AGREEMENT

_________________


DATED AS OF MAY 29, 2003

_________________


AAMES CAPITAL CORPORATION


AS BORROWER


AND


GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.


AS LENDER

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

     
Page
Section 1.    
  Definitions and Accounting Matters
1
1.01
  Certain Defined Terms
1
1.02
  Accounting Terms and Determinations
12

 

Section 2.    
  Advance, Note and Prepayments
12
2.01
  Advance
12
2.02
  Notes
12
2.03
  Procedure for Borrowing. Borrowing Procedure for Requesting the Advance
13
2.04
  Limitation on Types of Advance; Illegality
13
2.05
  Repayment of Advance; Interest
14
2.06
  Mandatory Prepayments or Pledge
14
2.07
  Optional Prepayments
14
2.08
  Requirements of Law
15

 

Section 3.    
  Payments; Computations; Taxes
16
3.01
  Payments
16
3.02
  Computations
16
3.03
  Application of Collections
16
3.04
  Facility Fee
17

 

Section 4.    
  Collateral Security
18
4.01
  Collateral; Security Interest
18
4.02
  Further Documentation
20
4.03
  Changes in Locations, Name, etc
20
4.04
  Lender's Appointment as Attorney-in-Fact
20
4.05
  Performance by Lender of the Borrower's Obligations
21
4.06
  Proceeds 22
22
4.07
  Remedies 22
22
4.08
  Limitation on Duties Regarding Presentation of Collateral
23
4.09
  Powers Coupled with an Interest
23
4.10
  Release of Security Interest
23
4.11
  Optional Mortgage Loan Repurchases
24

 

Section 5.    
  Conditions Precedent
24

  The Advance
24

 

Section 6.    
  Representations and Warranties
26

  Existence
26

  Financial Condition


 


i


--------------------------------------------------------------------------------

6.03
  Litigation
26
6.04
  No Breach
26
6.05
  Action
27
6.06
  Approvals
27
6.07
  Margin Regulations
27
6.08
  Taxes
27
6.09
  Investment Company Act
27
6.10
  No Legal Bar
27
6.11
  No Default
27
6.12
  Collateral; Collateral Security
28
6.13
  Chief Executive Office; Chief Operating Office
28
6.14
  Location of Books and Records
28
6.15
  True and Complete Disclosure
28
6.16
  Tangible Net Worth; Liquidity
29
6.17
  ERISA
29
6.18
  Licenses
29
6.19
  Representations as to each Pooling and Servicing Agreement; Defaults
29
6.20
  Representations as to each Pooling and Servicing Agreement; Representations
and Warranties
29
6.21
  No Burdensome Restrictions
29
6.22
  Subsidiaries
29
6.23
  No Adverse Selection
30
6.24
  Borrower Solvent; Fraudulent Conveyance
30

 

Section 7.    
  Covenants of the Borrower
30
7.01
  Financial Statements
30
7.02
  Litigation
32
7.03
  Existence, Etc
32
7.04
  Prohibition of Fundamental Changes
33
7.05
  Borrowing Base Deficiency
33
7.06
  Notices
33
7.07
  Back-up Servicer
34
7.08
  Transfer of Eligible Advance Receivables to Special Purpose Vehicle
34
7.09
  Lines of Business
34
7.10
  Transactions with Affiliates
34
7.11
  Call Rights; Servicing
34
7.12
  Limitation on Liens
34
7.13
  Limitation on Sale of Assets
34
7.14
  Limitation on Distributions
35
7.15
  Maintenance of Liquidity
35
7.16
  Maintenance of Tangible Net Worth
35
7.17
  Committed Warehouse Facilities
35
7.18
  Aames Mortgage Trust1998-C
35
7.19
  Data Transmission
35
7.20
  No Amendment or Waiver
36

ii


--------------------------------------------------------------------------------

7.21
  Maintenance of Property; Insurance
36
7.22
  Further Identification of Collateral
36
7.23
  Eligible Assets Determined to be Defective
36
7.24
  Interest Rate Protection Agreements
36
7.25
  Covenants of the Borrower with respect to the Collateral
36
7.26
  Certificate of a Responsible Officer of the Borrower
37
7.27
  Deposit of Collections
37
7.28
  Further Proceeds
37
7.29
  Servicing Rights; Call Rights
37

 

Section 8.    
  Events of Default
38
8.01
  Events of Default
38
8.02
  Remedies Upon Default
40

 

Section 9.    
  No Duty on Lender's Part.
41

 

Section 10.   
  Miscellaneous
41
10.01
  Waiver
41
10.02
  Notices
41
10.03
  Indemnification and Expenses
42
10.04
  Amendments
42
10.05
  Successors and Assigns
43
10.06
  Survival
43
10.07
  Captions
43
10.08
  Counterparts
43
10.09
  Loan Agreement Constitutes Security Agreement; Governing Law
43
10.10
  SUBMISSION TO JURISDICTION; WAIVERS
43
10.11
  WAIVER OF JURY TRIAL
44
10.12
  Acknowledgments
44
10.13
  Hypothecation or Pledge of Collateral
44
10.14
  Assignments; Participations
45
10.15
  Periodic Due Diligence Review
46
10.16
  Set-Off
46
10.18
  Intent
46
10.19
  Entire Agreement
47

iii


--------------------------------------------------------------------------------

SCHEDULES
   

            SCHEDULE 1      Representations and Warranties re: Mortgage Loans  
  SCHEDULE 2      Scheduled Amortization Balances     SCHEDULE 3      Filing
Jurisdiction     SCHEDULE 4      Pledged Securities     SCHEDULE 5      Pooling
and Servicing Agreements     SCHEDULE 6      Subsidiaries of the Guarantor    
SCHEDULE 7      Residual Cash Flow Triggers            
EXHIBITS
                  EXHIBIT A      Form of Promissory Note     EXHIBIT B      Form
of Borrowing Base Certificate     EXHIBIT C      Form of Opinion of Counsel to
the Borrower     EXHIBIT D      Form of Notice of Borrowing and Pledge    
EXHIBIT E      Form of Confidentiality Agreement     EXHIBIT F      Form of
Trustee Instruction Letter     EXHIBIT G      Form of Power of Attorney  

iv


--------------------------------------------------------------------------------


LOAN AND SECURITY AGREEMENT

        LOAN AND SECURITY AGREEMENT, dated as of May 29, 2003, between AAMES
CAPITAL CORPORATION, a California corporation, as the Borrower (the “Borrower”)
and GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation (the
“Lender”).


RECITALS

        The Borrower wishes to obtain financing on a non-revolving basis secured
by certain Pledged Securities (as defined herein) and certain Eligible Servicing
Advance Receivables (as defined herein).

        The Lender has agreed, subject to the terms and conditions of this Loan
Agreement (as defined herein), to provide such financing to the Borrower.

        Accordingly, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

         Section 1.      Definitions and Accounting Matters.

        1.01      Certain Defined Terms .      As used herein, the following
terms shall have the following meanings (all terms defined in this Section 1.01
or in other provisions of this Loan Agreement in the singular to have the same
meanings when used in the plural and vice versa):

        “Advance” shall have the meaning provided in Section 2.01 hereof.

        “Affiliate”shall mean, with respect to any Person (other than the
Limited Guarantor), any other Person which, directly or indirectly, controls, is
controlled by, or is under common control with, such Person, excluding any
Person which would otherwise meet the definition of Affiliate with respect to
the Guarantor unless such Person directly owns at least 70% of the capital stock
of the Guarantor as of the Effective Date. For purposes of this definition,
“control” (together with the correlative meanings of “controlled by” and “under
common control with”) means possession, directly or indirectly, of the power (a)
to vote 10% or more of the securities (on a fully diluted basis) having ordinary
voting power for the directors or managing general partners (or their
equivalent) of such Person, or (b) to directly or indirectly cause the direction
of the management or policies of such Person, whether through the ownership of
voting securities, by contract, or otherwise.

        “Applicable Collateral Percentage”shall mean, (a) with respect to each
Pledged Security, 53%, (b) with respect to each Eligible Servicing Advance
Receivable pledged to the Lender on the Funding Date, 75%, and (c) with respect
to each Eligible Servicing Advance Receivable pledged to the Lender after the
Funding Date, 70%.

        “Applicable Margin” shall mean 2.75% per annum.

        “Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978,
as amended from time to time.

1


--------------------------------------------------------------------------------

        “Borrower” shall have the meaning provided in the heading hereof.

        “Borrowing Base” shall mean the aggregate Collateral Value of all
Collateral that has been, and remains pledged to the Lender hereunder.

        “Borrowing Base Certificate” shall mean the certificate prepared by the
Lender substantially in the form of Exhibit B, attached hereto.

        “Borrowing Base Deficiency” shall have the meaning provided in Section
2.06 hereof.

        “Business Day” shall mean any day other than (i) a Saturday or Sunday,
(ii) a day on which the New York Stock Exchange, the Federal Reserve Bank of New
York or banking and savings and loan institutions in the State of New York,
Connecticut or California or the City of New York are closed, or (iii) a day on
which trading in securities on the New York Stock Exchange or any other major
securities exchange in the United States is not conducted.

        “Capital Lease Obligations” shall mean, for any Person, all obligations
of such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Loan Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

        “Cash Equivalents” shall mean (a) securities with maturities of 90 days
or less from the date of acquisition issued or fully guaranteed or insured by
the United States Government or any agency thereof, (b) certificates of deposit
and eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than seven days with respect to securities issued or
fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least A-1 or the equivalent thereof by
Standard and Poor’s Ratings Group (“S&P”) or P-1 or the equivalent thereof by
Moody’s Investors Service, Inc. (“Moody’s”) and in either case maturing within
90 days after the day of acquisition, (e) securities with maturities of 90 days
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (f) securities with maturities of 90
days or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

2


--------------------------------------------------------------------------------

        “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

        “Collateral” shall have the meaning assigned to such term in Section
4.01(b) hereof.

        “Collateral Value” shall mean with respect to each Eligible Asset, the
Applicable Collateral Percentage times the Market Value of such Eligible Asset;
provided, that, the Collateral Value shall be deemed to be zero with respect to
each Eligible Asset in respect of which there is a material breach of a
representation and warranty set forth on Schedule 1 (assuming each
representation and warranty is made as of the date Collateral Value is
determined).

        “Collections” shall mean the collective reference to Tranche A
Collections and Tranche B Collections.

        “Commonly Controlled Entity” shall mean an entity, whether or not
incorporated, which is under common control with either Borrower within the
meaning of Section 4001 of ERISA or is part of a group which includes either
Borrower and which is treated as a single employer under Section 414 of the
Code.

        “Contractual Obligation” shall mean as to any Person, any material
provision of any agreement, instrument or other undertaking to which such Person
is a party or by which it or any of its property is bound or any material
provision of any security issued by such Person.

        “Default” shall mean an Event of Default or an event that with notice or
lapse of time or both would become an Event of Default.

        “Dollars” and “$” shall mean lawful money of the United States of
America.

        “Due Diligence Review” shall mean the performance by the Lender of any
or all of the reviews permitted under Section 10.15 hereof with respect to any
or all of the Eligible Assets or the Borrower or related parties, as desired by
the Lender from time to time.

        “Effective Date” shall mean the date upon which the conditions precedent
set forth in Section 5.01 shall have been satisfied.

        “Eligible Asset” shall mean either an Eligible Servicing Advance
Receivable or a Pledged Security.

        “Eligible Servicing Advance Receivables” shall mean the Borrower’s right
to recover monthly advances and servicing advances, or such comparable advances,
in its capacity as servicer under the Pooling and Servicing Agreements listed on
Schedule 5 attached hereto (other than the pooling and servicing agreements
dated June 1, 1996 for the Aames Mortgage Trust 1996-B and September 1, 1996 for
the Aames Mortgage Trust 1996-C and the monthly advances and servicing advances
made pursuant to the pooling and servicing agreements dated December 1, 1996 for
the Aames Mortgage Trust 1996-D and March 1, 1997 for the Aames Mortgage Trust
1997-1), from whichever source of cash as is set forth in the related Pooling
and Servicing Agreement and the Borrower’s right to enforce payment of such
obligation under the related Pooling and Servicing Agreement.

3


--------------------------------------------------------------------------------

        “Eligible Servicing Advance Receivable File” shall mean with respect to
each Eligible Servicing Advance Receivable, collectively, the following
documents:

 

(i)      a copy of the related Pooling and Servicing Agreements and each
amendment and modification thereto;


 

(ii)      copy of the electronic file setting forth the monthly servicer reports
listing the current outstanding balance of the Eligible Servicing Advance
Receivables pledged to the Lender;


 

(iii)      a copy of the electronic file containing a schedule of Eligible
Servicing Advance Receivables; and


 

(iv)      a copy of the electronic file marked to indicate the interest of the
Lender, as evidenced by the Schedule of Eligible Servicing Advance Receivables
listing the Eligible Servicing Advance Receivables pledged to the Lender, as may
be updated, modified or amended from time to time.


        “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time.

        “ERISA Affiliate” shall mean any corporation or trade or business that
is a member of any group of organizations (i) described in Section 414(b) or (c)
of the Code of which either Borrower is a member and (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which such
Borrower is a member.

        “Event of Default” shall have the meaning provided in Section 8 hereof.

        “Facility Fee” shall have the meaning assigned to such term in Section
3.04 hereof.

        “Federal Funds Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Lender from three
primary dealers (other than an affiliate of the Lender).

        “Funding Date” shall mean the date on which the Advance is made
hereunder.

4


--------------------------------------------------------------------------------

        “GAAP” shall mean generally accepted accounting principles as in effect
from time to time in the United States of America.

        “Governmental Authority” shall mean any nation or government, any state
or other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any court or arbitrator having jurisdiction over either
Borrower, any of its Subsidiaries or any of its properties.

        “Guarantee” shall mean, as to any Person, any obligation of such Person
directly or indirectly guaranteeing any Indebtedness of any other Person or in
any manner providing for the payment of any Indebtedness of any other Person or
otherwise protecting the holder of such Indebtedness against loss (whether by
virtue of partnership arrangements, by agreement to keep-well, to purchase
assets, goods, securities or services, or to take-or-pay, by swap agreement or
other credit derivatives, or otherwise), provided that the term “Guarantee”
shall not include (i) endorsements for collection or deposit in the ordinary
course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance, or other obligations in respect of a Mortgaged
Property, to the extent required by the Lender. The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith. The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.

        "Guarantor" shall mean Aames Financial Corporation.

        “Guaranty” shall mean the guaranty, dated the Funding Date, executed by
the Guarantor in favor of the Lender which evidences the guarantee by the
Guarantor of the obligations of the Borrower under this Loan Agreement and the
Note.

        “Indebtedness” shall mean, for any Person: (a) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of Property to another Person
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Property from such Person); (b) obligations of such Person to pay the
deferred purchase or acquisition price of Property or services, other than trade
accounts payable (other than for borrowed money) arising, and accrued expenses
incurred, in the ordinary course of business so long as such trade accounts
payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered; (c) Indebtedness of others
secured by a Lien on the Property of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person; (d) obligations
(contingent or otherwise) of such Person in respect of letters of credit or
similar instruments issued or accepted by banks and other financial institutions
for account of such Person; (e) Capital Lease Obligations of such Person; (f)
obligations of such Person under repurchase agreements or like arrangements; (g)
Indebtedness of others Guaranteed by such Person; (h) all obligations of such
Person incurred in connection with the acquisition or carrying of fixed assets
by such Person; (i) Indebtedness of general partnerships of which such Person is
a general partner; and (j) any other indebtedness of such Person by a note,
bond, debenture or similar instrument.

5


--------------------------------------------------------------------------------

        “Interest Period” shall mean, with respect to the Advance, (i)
initially, the period commencing on the Funding Date and ending on the calendar
day prior to the Payment Date of the next succeeding month, and (ii) thereafter,
each period commencing on the Payment Date of a month and ending on the calendar
day prior to the Payment Date of the next succeeding month. Notwithstanding the
foregoing, no Interest Period may end after the Termination Date.

        “Interest Rate Protection Agreement” shall mean with respect to any or
all of the Eligible Assets and/or Advance, any interest rate swap, cap or collar
agreement or any other applicable hedging arrangements providing for protection
against fluctuations in interest rates or the exchange of nominal interest
obligations, either generally or under specific contingencies entered into by
either Borrower and reasonably acceptable to the Lender.

        “Lender” shall have the meaning assigned thereto in the heading hereto.

        “LIBO Base Rate” shall mean with respect to each day the Advance is
outstanding (or if such day is not a Business Day, the next succeeding Business
Day), the rate per annum equal to the rate published by Bloomberg or, if such
rate is not available, the rate appearing at page 3750 of the Telerate Screen as
one-month LIBOR on such date, and if such rate shall not be so quoted, the rate
per annum at which the Lender is offered Dollar deposits at or about 11:00 A.M.,
eastern time, on such date by prime banks in the interbank eurodollar market
where the eurodollar and foreign currency and exchange operations in respect of
the Advance is then being conducted for delivery on such day for a period of one
month and in an amount comparable to the amount of the Advance to be outstanding
on such day.

        “LIBO Rate” shall mean with respect to each Interest Period pertaining
to the Advance, a rate per annum determined by the Lender in its sole discretion
in accordance with the following formula (rounded upwards to the nearest l/100th
of one percent), which rate as determined by the Lender shall be conclusive
absent manifest error by the Lender:

LIBO Base Rate

        1.00 - LIBO Reserve Requirements

        The LIBO Rate shall be calculated on the Funding Date and each Payment
Date commencing with the Funding Date.

        “LIBO Reserve Requirements” shall mean for any Interest Period, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements applicable to the Lender in effect on such day
(including, without limitation, basic, supplemental, marginal and emergency
reserves under any regulations of the Board of Governors of the Federal Reserve
System or other Governmental Authority having jurisdiction with respect
thereto), dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of such
Board) maintained by a member bank of such Governmental Authority. As of the
Effective Date, the LIBO Reserve Requirements shall be deemed to be zero.

6


--------------------------------------------------------------------------------

        “Lien” shall mean any mortgage, lien, pledge, charge, security interest
or similar encumbrance.

        "Limited Guarantor" shall mean Capital Z Financial Services Fund II,
L.P. and any permitted successors and assigns.

        “Limited Guaranty” shall mean that certain Limited Guaranty, dated the
Funding Date, by the Limited Guarantor in favor of the Lender which evidences
the supplemental guaranty by the Limited Guarantor of the obligations of the
Borrower under this Loan Agreement and the Note to the extent described therein.

        “Loan Agreement” shall mean this Loan and Security Agreement, as may be
amended, supplemented or otherwise modified from time to time as mutually agreed
by the parties in writing.

        “Loan Documents” shall mean collectively, this Loan Agreement, the
Guaranty, the Limited Guaranty, the Note and any other document executed in
connection therewith.

        "Loan Party" shall mean collectively, the Borrower, Guarantor and
Limited Guarantor.

        “Market Value” shall mean the value, determined by the Lender in its
sole reasonable discretion, of the Eligible Assets if sold in their entirety to
a single third-party purchaser. The Market Value of the Pledged Securities and
Eligible Servicing Advance Receivables securing the Advance will be determined
in good faith by the Lender in its sole but reasonable discretion, taking into
account customary factors, including, but not limited to, current market
conditions and the fact that the Pledged Securities and Eligible Servicing
Advance Receivables may be sold in their entirety to a single purchaser under
circumstances in which the Borrower, as originator and servicer of the loans
underlying the Pledged Securities and Eligible Servicing Advance Receivables, is
in default this Loan Agreement. Notwithstanding the foregoing, the Borrower
acknowledges that the Lender’s determination of Market Value is for the limited
purpose of determining the value of the Pledged Securities and Eligible
Servicing Advance Receivables for advancing purposes without the ability to
perform customary due diligence and is not necessarily equivalent to a
determination of the fair market value of the Pledged Securities and Eligible
Servicing Advance Receivables achieved by obtaining competitive bids in an
orderly market in which the Borrower is not in default and the bidders have
adequate opportunity to perform customary asset and servicing due diligence.

        “Material Adverse Effect” shall mean a material adverse effect on (a)
the property, business, operations, financial condition or prospects of the
Borrower or the Guarantor, (b) the ability of the Borrower or the Guarantor or
the Limited Guarantor to perform in all material respects its obligations under
any of the Loan Documents to which it is a party, (c) the validity or
enforceability in all material respects of any of the Loan Documents, (d) the
rights and remedies of the Lender under any of the Loan Documents, (e) the
Collateral.

        “Maximum Credit” shall mean shall mean SEVENTY FOUR MILLION ONE HUNDRED
SIXTEEN THOUSAND DOLLARS ($74,116,000).

7


--------------------------------------------------------------------------------

        “Minimum Monthly Amortization Amount” means with respect to the Tranche
B Advance and any Payment Date, the amount corresponding to such Payment Date
set forth under the heading “Minimum Amortization Schedule” on Schedule 2
attached hereto. If a Trigger Event has occurred and is continuing, the Minimum
Monthly Amortization Amount with respect to the Tranche B Advance shall be 140%
of the amount corresponding to such Payment Date set forth under the heading
“Minimum Amortization Schedule” on Schedule 2 attached hereto.

        “Minimum Scheduled Amortization Shortfall Payment” shall mean with
respect to any Payment Date the amount, if any, by which the outstanding
principal balance of Tranche B Advance exceeds the Targeted Amortization Balance
for such Payment Date.

        “Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been or are required to be
made by either Borrower or any ERISA Affiliate and that is covered by Title IV
of ERISA.

        “Net Income” shall mean, for any period, the net income of the
applicable Borrower for such period as determined in accordance with GAAP.

        “Net Worth” shall mean, with respect to any Person, the excess of total
assets of such Person, over total liabilities of such Person, determined in
accordance with GAAP.

        “Note” shall mean the promissory note provided for by Section 2.02(a)
hereof for the Advance and any promissory note delivered in substitution or
exchange therefor, in each case as the same shall be modified and supplemented
and in effect from time to time.

        “Notice of Borrowing and Pledge” shall have the meaning assigned to such
term in Section 2.03.

        “Payment Date” shall mean the 15th day of each month or, if such day is
not a Business Day, the next Business Day, and with respect to Aames Mortgage
Trust 1997-1, the date the funds are received by the Trustee.

        “PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

        “Person” shall mean any individual, corporation, company, voluntary
association, partnership, joint venture, limited liability company, trust,
unincorporated association or government (or any agency, instrumentality or
political subdivision thereof).

        “Plan” shall mean an employee benefit or other plan established or
maintained by either Borrower or any ERISA Affiliate and that is covered by
Title IV of ERISA, other than a Multiemployer Plan.

        “Pledged Securities” shall mean those certain residual securities issued
pursuant to a Pooling and Servicing Agreement and pledged or delivered to the
Lender and identified on Schedule 4 hereto and such other residual securities
acceptable to the Lender in its sole discretion which are delivered to the
Lender pursuant to Section 2.06 hereof.

8


--------------------------------------------------------------------------------

        “Pledged Security File” shall mean all documents related to a Pledged
Security including without limitation all original certificates, and any other
collateral pledged or otherwise relating to such Pledged Security.

        “Pledged Security Summary” shall mean a written summary for each Pledged
Security to be delivered by the Borrower to the Lender pursuant to Section 2.03
hereof, which shall include the following information and documentation: (i) the
name of the issuer, (ii) the original principal amount, (iii) the current
principal amount, (iv) the applicable interest rate, (v) for each bond which is
publicly offered, the CUSIP, (vi) the name and class of the bond, (vii) such
other information as shall be mutually agreed upon by the Borrower and the
Lender, and (viii) with respect to each certificated bond, a copy of the related
certificate attached thereto.

        “Pooling and Servicing Agreement” shall mean any pooling and servicing
agreement, trust agreement or other agreement listed on Schedule 5 pursuant to
which the mortgage loans underlying any of the Pledged Securities are serviced
and administered and the Pledged Securities are issued or the servicing advances
which underlie the Eligible Servicing Advance Receivables were made and all
Pooling and Servicing Supplements.

        “Pooling and Servicing Supplements” shall mean the supplements listed on
Schedule 5 and any other supplements hereafter entered into pursuant to which
the Lender or its Affiliates have agreed or will agree to act as supplemental
servicer.

        “Post-Default Rate” shall mean, in respect of the principal of any
Advance or any other amount under this Loan Agreement, the Note or any other
Loan Document that is not paid when due to the Lender (whether at stated
maturity, by acceleration or mandatory prepayment or otherwise), a rate per
annum during the period from and including the due date to but excluding the
date on which such amount is paid in full equal to 2% per annum, plus (a) the
interest rate otherwise applicable to the Advance or other amount, or (b) if no
interest rate is otherwise applicable, the LIBO Rate plus the Applicable Margin.

        “Proceeds”: All “proceeds” as such term is defined in Section 9-306(1)
of the Uniform Commercial Code in effect in the State of New York on the date
hereof from the Collateral which, in any event, shall include, without
limitation, all dividends or other income from the Collateral, collections
thereon or distributions with respect thereto.

        “Property” shall mean any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.

        “Regulations T, U and X” shall mean Regulations T, U and X of the Board
of Governors of the Federal Reserve System (or any successor), as the same may
be modified and supplemented and in effect from time to time.

9


--------------------------------------------------------------------------------

        “Reportable Event” shall mean any of the events set forth in Section
4043(b) of ERISA, other than those events as to which the thirty day notice
period is waived under subsections .13, .14, .16, .18, .19 or .20 of PBGC Reg. §
2615.

        “Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

        “Responsible Officer” shall mean, as to any Person, the chief executive
officer or, with respect to financial matters, the chief financial officer of
such Person; provided, that in the event any such officer is unavailable at any
time he or she is required to take any action hereunder, Responsible Officer
shall mean any officer authorized to act on such officer’s behalf as
demonstrated by a certificate of corporate resolution.

        “Restricted Payments” shall mean with respect to any Person,
collectively, all dividends or other distributions of any nature (cash,
securities, assets or otherwise), and all payments, by virtue of redemption or
otherwise, on any class of equity securities (including, without limitation,
warrants, options or rights therefor) issued by such Person, whether such
securities are now or may hereafter be authorized or outstanding and any
distribution in respect of any of the foregoing, whether directly or indirectly.

        “Secured Obligations” shall have the meaning assigned thereto in Section
4.01(c) hereof.

        “Securities Act” shall mean the Securities Act of 1933, as amended.

        “Servicing Records” shall mean all records of the Borrower with respect
to the servicing of the mortgage loans which underlie the Pledged Securities and
Eligible Servicing Advance Receivables.

        “Single Employer Plan” shall mean any Plan which is covered by Title IV
of ERISA, but which is not a Multiemployer Plan.

        “Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

10


--------------------------------------------------------------------------------

        “System” shall mean all hardware or software, or any system consisting
of one or more thereof, including, without limitation, any and all enhancements,
upgrades, customizations, modifications, maintenance and the like utilized by
any Person for the benefit of such Person to perform its obligations and to
administer and track, store, process, provide, and where appropriate, insert,
true and accurate dates and calculations for dates and spans with respect to the
Mortgage Loans.

        “Tangible Net Worth” shall mean, with respect to any Person, as of any
date of determination, the consolidated Net Worth of such Person and its
Subsidiaries, less the consolidated net book value of all assets of such Person
and its Subsidiaries (to the extent reflected as an asset in the balance sheet
of such Person or any Subsidiary at such date) which will be treated as
intangibles under GAAP; provided, that residual securities issued by such Person
or its Subsidiaries shall not be treated as intangibles for purposes of this
definition.

        “Termination Date” shall mean December 15, 2004, or such earlier date on
which this Loan Agreement shall terminate in accordance with the provisions
hereof or by operation of law.

        “Targeted Amortization Balance” shall mean, for any Payment Date, the
amount set forth under the heading “Targeted Amortization Balance” on Schedule 2
attached hereto.

        “Total Indebtedness” shall mean with respect to any Person, for any
period, the aggregate Indebtedness of such Person and its Subsidiaries during
such period (excluding any warehouse debt), less the amount of any nonspecific
consolidated balance sheet reserves maintained in accordance with GAAP.

        “Tranche A Advance” shall mean the portion of the Advance secured by
Eligible Servicing Advance Receivables.

        “Tranche A Collections” shall mean all cash collections and other cash
proceeds of any Servicing Advance Receivables.

        “Tranche B Advance” shall mean the portion of the Advance which is
secured by the Pledged Securities.

        “Tranche B Collections” shall mean all cash collections and other cash
proceeds of the Pledged Securities.

        “Trigger Event” shall occur if, for any Payment Date beginning with the
fourth Payment Date, the cumulative cash flow attributable to the Pledged
Securities is less than the Residual Cash Flow Trigger Amount identified on
Schedule 7 hereto.

        “Trust Agreement” shall mean any deposit trust agreement or indenture
governing the administration and issuance of the Pledged Securities.

        “Trustee” shall mean any trustee under a Pooling and Servicing
Agreement.

11


--------------------------------------------------------------------------------

        “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect on the date hereof in the State of New York; provided that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

        1.02      Accounting Terms and Determinations . Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lender hereunder shall be
prepared, in accordance with GAAP.

        Section 2.       Advance, Note and Prepayments.

        2.01      Advance .

        (a) Subject to fulfillment of the conditions precedent set forth in
Section 5.01 hereof, and provided that no Default or Event of Default shall have
occurred and be continuing hereunder, the Lender, on the terms and conditions of
this Loan Agreement, agrees to make a one time loan (the “Advance”) to the
Borrower in Dollars on the Funding Date, in an aggregate principal amount up to
but not exceeding the lesser of (i) the Maximum Credit and (ii) the Borrowing
Base.

        (b) The Tranche A Advance shall not exceed $30,400,000, and the Tranche
B Advance shall not exceed $49,200,000.

        (c) The Borrower acknowledges and agrees that the Lender shall not make
any Advance hereunder following the Funding Date and that the Borrower shall
have no right to reborrow hereunder.

        2.02      Note .

        (a) The Advance made by the Lender shall be evidenced by a single
promissory note of the Borrower substantially in the form of Exhibit A hereto
(the “Note”), dated the Funding Date, payable to the Lender in a principal
amount equal to the amount of the Advance made on the Funding Date and otherwise
duly completed. The Lender shall have the right to have its Note subdivided, by
exchange for promissory notes of lesser denominations or otherwise.

        (b) The date, amount and interest rate of the Advance made by the Lender
to the Borrower, and each payment made on account of the principal and interest
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of the Note, noted by the Lender on the grid attached to the Note or any
continuation thereof; provided, that the failure of the Lender to make any such
recordation or notation shall not affect the obligations of the Borrower to make
a payment when due of any amount owing hereunder or under the Note in respect of
the Advance.

12


--------------------------------------------------------------------------------

        2.03      Procedure for Borrowing. Borrowing Procedure for Requesting
the Advance . The Borrower may request the Advance hereunder at any time prior
to June 28, 2003 by delivering to the Lender, an irrevocable written notice of
borrowing and pledge substantially in the form of Exhibit D (the “Notice of
Borrowing and Pledge”), appropriately completed, which must be received no later
than three (3) Business Days prior to the requested Funding Date. Such Notice of
Borrowing and Pledge shall (i) contain the amount of the requested Advance,
which shall in all events be at least equal to $1,000,000, to be made on the
Funding Date (setting forth the amount of the Advance allocable to each Eligible
Asset, as applicable, set forth on the attached Pledged Security Summary and/or
Eligible Servicing Advance Receivable File, as applicable), and (ii) include a
Pledged Security Summary and/or Eligible Servicing Advance Receivable File, as
applicable, in respect of the Eligible Assets that the Borrower proposes to
pledge to the Lender and to be included in the Borrowing Base in connection with
such borrowing. The requested Funding Date shall not be later than July 31,
2003.

        2.04      Limitation on Types of Advance; Illegality . Anything herein
to the contrary notwithstanding, if, on or prior to the determination of any
LIBO Base Rate:

        (a) the Lender determines, which determination shall be conclusive, that
quotations of interest rates for the relevant deposits referred to in the
definition of “LIBO Base Rate” in Section 1.01 hereof are not being provided in
the relevant amounts or for the relevant maturities for purposes of determining
rates of interest for the Advance as provided herein; or

        (b) it becomes unlawful for the Lender to honor its obligation to make
or maintain the Advance hereunder using a LIBO Rate;

then the Lender shall give the Borrower prompt notice thereof. On or before the
earlier of the next Payment Date or the third Business Day immediately following
receipt of such notice from Lender, the Borrower shall, at its option, either
prepay the outstanding portion of the Advance together with all accrued interest
thereon or pay interest on the Advance at a rate per annum as determined by the
Lender reasonably taking into account any increased cost to the Lender of making
the Advance.

        2.05      Repayment of Advance; Interest .

        (a) The Borrower shall repay in full on the Termination Date the then
aggregate outstanding principal amount of the Advance (as evidenced by the
Note).

        (b) No later than the Business Day prior to each Payment Date, the
Lender shall provide to the Borrower a report which shall state the interest
amount due for the current Interest Period on the Advance.

        (c) The Borrower shall pay to the Lender interest on the unpaid
principal amount of the Advance for the period from and including the date of
the Advance to but excluding the date the Advance shall be paid in full, at a
rate per annum equal to the LIBO Rate plus the Applicable Margin. The interest
rate payable with respect to the Advance shall be reset on each Payment Date.
Notwithstanding the foregoing, the Borrower shall pay to the Lender interest at
the applicable Post-Default Rate on any principal of the Advance and on any
other amount payable by the Borrower hereunder or under the Note, that shall not
be paid in full when due (whether at stated maturity, by acceleration or by
mandatory prepayment or otherwise), for the period from and including the due
date thereof to but excluding the date the same is paid in full. Accrued
interest on the Advance as calculated in Section 2.05(b) above shall be payable
monthly on each Payment Date and on the Termination Date, except that interest
payable at the Post-Default Rate shall accrue daily and shall be payable
promptly upon receipt of invoice. Promptly after the determination of any
interest rate provided for herein or any change therein, the Lender shall give
written notice thereof to the Borrower.

13


--------------------------------------------------------------------------------

        2.06      Mandatory Prepayments or Pledge . If at any time the aggregate
outstanding principal amount of the Advance exceeds the Borrowing Base (a
“Borrowing Base Deficiency”), as determined by the Lender and notified to the
Borrower on any Business Day, the Borrower shall no later than one Business Day
after receipt of such written notice, either prepay the Advance in part or in
whole or pledge additional Eligible Assets (which Collateral shall be in all
respects acceptable to the Lender) to the Lender, such that after giving effect
to such prepayment or pledge the aggregate outstanding principal amount of the
Advance does not exceed the Borrowing Base.

        2.07      Optional Prepayments . (a) The Advance is prepayable without
premium or penalty, in whole or in part after providing not less than five (5)
Business Days prior notice. The Advance is prepayable at any other time, in
whole or in part, in accordance herewith and subject to clause (b) below. Any
amounts prepaid shall be applied to repay the outstanding principal amount of
the Advance (together with interest thereon) until paid in full. Amounts repaid
may not be reborrowed in accordance with the terms of this Loan Agreement. If
the Borrower intends to prepay the Advance in whole or in part from any source,
the Borrower shall give five (5) Business Days’ prior written notice thereof to
the Lender. If such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with accrued interest
to such date on the amount prepaid. Partial prepayments shall be in an aggregate
principal amount of at least $100,000.

        (b) If the Borrower makes a prepayment of the Advance other than as
provided in Section 2.07(a) above or Section 3.03 below, the Borrower shall
indemnify the Lender and hold the Lender harmless from any actual loss or
expense which the Lender may sustain or incur arising from (a) the deployment of
funds obtained by the Lender to maintain the Advance hereunder or (b) fees
payable to terminate the deposits from which such funds were obtained, in either
case, which actual loss or expense shall be equal to an amount equal to the
excess, as reasonably determined by the Lender, of (i) its cost of obtaining
funds for the Advance for the period from the date of such payment through the
following Payment Date over (ii) the amount of interest likely to be realized by
such Lender in redeploying the funds not utilized by reason of such payment for
such period. This Section 2.07(b) shall survive termination of this Loan
Agreement and payment of the Note.

        2.08      Requirements of Law .

14


--------------------------------------------------------------------------------

        (a) If any Requirement of Law (other than with respect to any amendment
made to the Lender’s certificate of incorporation and by-laws or other
organizational or governing documents) or any change in the interpretation or
application thereof or compliance by the Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:

 

     (i) shall subject the Lender to any tax of any kind whatsoever with respect
to this Loan Agreement, the Note or the Advance (excluding net income taxes) or
change the basis of taxation of payments to the Lender in respect thereof;


 

     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory advance or similar requirement against assets held by deposits or
other liabilities in or for the account of the Advance or other extensions of
credit by, or any other acquisition of funds by any office of the Lender which
is not otherwise included in the determination of the LIBO Base Rate hereunder;


 

     (iii) shall impose on the Lender any other condition;


and the result of any of the foregoing is to increase the cost to the Lender, by
an amount which the Lender deems to be material, of making, continuing or
maintaining the Advance or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay the Lender such
additional amount or amounts as will compensate the Lender for such increased
cost or reduced amount receivable thereafter incurred.

        (b) If the Lender shall have determined that the adoption of or any
change in any Requirement of Law (other than with respect to any amendment made
to the Lender’s certificate of incorporation and by-laws or other organizational
or governing documents) regarding capital adequacy or in the interpretation or
application thereof or compliance by the Lender or any corporation controlling
the Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on the
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which the Lender or such corporation (taking
into consideration the Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by the Lender to be material, then from
time to time, the Borrower shall promptly pay to the Lender such additional
amount or amounts as will thereafter compensate the Lender for such reduction or
prepay the Advance in full.

        (c) If the Lender becomes entitled to claim any additional amounts
pursuant to this subsection, it shall promptly notify the Borrower of the event
by reason of which it has become so entitled. A certificate as to any additional
amounts payable pursuant to this subsection submitted by the Lender to the
Borrower shall be conclusive in the absence of manifest error.

        Section 3. Payments;       Computations; Taxes.

        3.01      Payments . Except to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by the Borrower
under this Loan Agreement and the Note, shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to the Lender at
the following account maintained by the Lender at JPMorgan Chase Bank: Account
Number 140095961, For the A/C of Greenwich Capital Financial Products, Inc.,
ABA# 021000021, Attn: Mike Harris, not later than 5:00 p.m., eastern time, on
the date on which such payment shall become due (each such payment made after
such time on such due date to be deemed to have been made on the next succeeding
Business Day) or such other account as a Responsible Officer of the Lender may
direct through written notice to the Borrower. The Borrower acknowledges that it
has no rights of withdrawal from the foregoing account. Any payment on account
of principal hereunder may not be reborrowed.

15


--------------------------------------------------------------------------------

        3.02      Computations . Interest on the Advance shall be computed on
the basis of a 360-day year for the actual days elapsed (including the first day
but excluding the last day) occurring in the period for which payable.

        3.03      Application of Collections .

        (a) Each Trustee under any Pooling and Servicing Agreement shall be
directed to remit any Tranche A Collections and any Tranche B Collections
directly to the Lender. To the extent any such amounts are received by the
Borrower any or its Affiliates, they shall be promptly remitted to the Lender.
Any such collections shall be applied by the Lender in accordance with this
Section 3.03(a) on each Payment Date, provided that no Event of Default shall
have occurred and be continuing. In the event that an Event of Default shall
have occurred and is continuing the Tranche A Collections and Tranche B
Collections shall be retained by the Lender and shall be applied in reduction of
any amounts then outstanding under this Loan Agreement and the Note.

        (b) The Tranche A Collections will be applied: (i) first, to pay any
current and unpaid interest on the principal portion of the Tranche A Advance
and (ii) second, to pay the principal portion of the Tranche A Advance; provided
that, to the extent that the Eligible Servicing Advance Receivables exceed the
lesser of: (A) 75% of the Market Value of the Eligible Servicing Advance
Receivables pledged to the Lender on the Funding Date, as determined monthly by
Lender, and 70% of the Market Value of the Eligible Servicing Advance
Receivables pledged to the Lender after the Funding Date, as determined monthly
by Lender; and (B) the prior month’s ending balance of the Tranche A Advance,
any remaining Tranche A Collections shall be remitted to the Borrower within two
(2) Business Days. Notwithstanding the foregoing, if a Trigger Event or Event of
Default has occurred and is continuing, 100% of the Tranche A Collections shall
be retained by the Lender and shall be applied in reduction of any amounts then
outstanding under this Loan Agreement and the Note.

        (c)With respect to Tranche B Collections, on each Payment Date, until an
Event of Default shall have occurred and be continuing, such collections shall
be shared as follows: 80% of the monthly Tranche B Collections shall be paid to
the Lender (the “Lender’s Percentage”), and will be applied: (i) first, to pay
any current and unpaid interest on the Advance allocable to the Tranche B
Advance; and (ii) second, to repay the principal portion of the Tranche B
Advance (including any Borrowing Base Deficiency); and 20% of the monthly
Tranche B Collections shall be paid to the Borrower (the “Borrower’s
Percentage”). Notwithstanding the foregoing, on any Payment Date on which the
Lender’s Percentage of the Tranche B Collections is insufficient to pay interest
due on the Tranche B Advance (such amount an “Interest Shortfall”), or after
payment of interest due on the Tranche B Advance, the Lender’s Percentage of the
Tranche B Collections is less than the Minimum Monthly Amortization Amount (such
difference a “Principal Shortfall”), the Borrower shall be required to fund such
Interest Shortfall and/or such Principal Shortfall, first, from the Borrower’s
Percentage and second, as a corporate obligation of the Borrower; provided that,
if the balance of the Tranche B Advance (inclusive of reductions on such Payment
Date) is less than the Targeted Amortization Balance, the Borrower shall not be
required to fund such Principal Shortfall unless a Trigger Event or Event of
Default has occurred and is continuing or a Borrowing Base Deficiency exists. If
an Event of Default shall have occurred and is continuing all Tranche B
Collections shall be retained by the Lender and shall be applied in reduction of
any amounts then outstanding under this Loan Agreement and the Note.

16


--------------------------------------------------------------------------------

        (d) To the extent not paid by Tranche B Collections pursuant to Section
3.03(c) above, on each Payment Date the Borrower shall make payments to the
Lender as follows:

 

(i)      FIRST, any costs and expenses due to the Lender from the Borrower under
any of the Loan Documents attributable to the Tranche B Advance;


 

(ii)      SECOND, in an amount equal to all accrued and unpaid interest on the
Tranche B Advance through such Payment Date;


 

(iii)      THIRD, any Borrowing Base Deficiency attributable to the Tranche B
Advance to the extent not paid pursuant to Section 2.06; and


 

(iv)      FOURTH, the Minimum Scheduled Amortization Shortfall Payment, if any,
which shall be applied to the reduction of Tranche B Advance.


        3.04      Facility Fee. The Borrower agrees to pay to the Lender a
commitment fee as set forth in a separate letter dated the date hereof between
the Borrower and the Lender.

        Section      4. Collateral Security.

        4.01      Collateral; Security Interest . (a) Each of the Pledged
Securities shall be delivered to the Lender not later than the Funding Date.
Concurrently with the delivery to the Lender of each certificate representing
one or more Pledged Securities, the Borrower shall deliver an undated bond power
covering such certificate, duly executed in blank by the Borrower with signature
guaranteed, along with any other documents necessary to re-register the Pledged
Securities. The Borrower agrees and acknowledges that while any Obligations are
outstanding the Lender may at its sole discretion re-register any such Pledged
Securities delivered as Collateral hereunder into the Lender’s name.

        (b) Each of the following items or types of property, whether now owned
or hereafter acquired, now existing or hereafter created and wherever located,
is hereinafter referred to as the “Collateral”:

17


--------------------------------------------------------------------------------

 

(i)      all of the Pledged Securities identified herein;


 

(ii)      all of the Borrower's rights to reimbursement of Eligible Servicing
Advance Receivables identified herein;


 

(iii)      all other Property delivered by the Borrower to the Lender or the
Custodian from time to time to be held as "collateral" hereunder;


 

(iv)      all Interest Rate Protection Agreements relating to any or all of the
foregoing;


 

(v)      any Pooling and Servicing Agreements, purchase agreements or other
similar agreements constituting any or all of the foregoing;


 

(vi)      all purchase or take-out commitments relating to or constituting any
or all of the foregoing;


 

(vii)      all "securities accounts" (as defined in Section 8-501(a) of the
Uniform Commercial Code) to which any or all of the Pledged Securities are or
may be credited;


 

(viii)      all "supporting obligations" within the meaning of the Uniform
Commercial Code as in effect from time to time;


 

(ix)      all "investment property", "accounts", "chattel paper" and "general
intangibles" as defined in the Uniform Commercial Code relating to or
constituting any or all of the foregoing; and


 

(x)      any and all replacements, substitutions, distributions on or proceeds
of any or all of the foregoing.


        (c) The Borrower hereby assigns, pledges and grants a security interest
to the Lender in all of its right, title and interest in, to and under all the
Collateral, whether now owned or hereafter acquired, now existing or hereafter
created and wherever located, to secure the repayment of principal of and
interest on the Advance and all other amounts owing to the Lender hereunder and
under the Note (collectively, the “Secured Obligations”). The Borrower agrees to
mark its computer records and tapes to evidence the security interests granted
to the Lender hereunder.

        (d) The Lender as “entitlement holder” (as defined in Section 8-102(a)
of the Uniform Commercial Code) with respect to the Pledged Securities, shall be
entitled to receive all cash dividends and distributions paid in respect thereof
and shall apply same in accordance with Section 3.03 hereof. All Proceeds while
held by the Lender (or by the Borrower in trust for the Lender) shall continue
to be held as collateral security for all the Secured Obligations and shall not
constitute payment thereof until applied as provided in Section 3.03 hereof. The
Borrower and the Lender agree that the Borrower shall direct the Trustee to make
all payments with respect to any Pledged Securities and Eligible Servicing
Advance Receivables directly to the Lender. Unless a Default or an Event of
Default shall have occurred and be continuing, the Borrower shall be entitled to
exercise all voting and corporate rights with respect to the Pledged Securities,
and the Lender shall exercise such rights on the Borrower’s behalf during the
time in which the Lender is the registered holder of such Pledged Securities,
provided, however, that no vote shall be cast or other action taken which, in
the Lender’s judgment, would impair the Pledged Securities or which would be
inconsistent with or result in any violation of any provision of this Loan
Agreement.

18


--------------------------------------------------------------------------------

        (e) The Lender or its designee shall have the rights of conversion,
exchange, subscription and any other rights, privileges and options pertaining
to the Pledged Securities with any committee, depository, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Lender may determine.

        (f) Concurrently with the delivery to the Lender of each certificate
representing one or more of the Pledged Securities and the pledge of the
Eligible Servicing Advance Receivables, (A) the Borrower shall have (1) notified
the Trustee in connection with the related securitization transaction of the
pledge of the related Pledged Securities and/or the Eligible Servicing Advance
Receivables hereunder, and (2) instructed the Trustee to pay all amounts payable
to the holders of the Pledged Securities and/or the Eligible Servicing Advance
Receivables to an account specified by the Lender, in the form of the
instruction letter attached hereto as Exhibit F (the “Trustee Instruction
Letter”) and (B) the Trustee shall have acknowledged in writing the instructions
set forth in clause (A) above, and a copy of the fully executed Trustee
Instruction Letter shall be delivered to the Lender.

        4.02      Further Documentation . At any time and from time to time,
upon the written request of the Lender, and at the sole expense of the Borrower,
the Borrower will promptly and duly execute and deliver, or will promptly cause
to be executed and delivered, such further instruments and documents and take
such further action as the Lender may reasonably request for the purpose of
obtaining or preserving the full benefits of this Loan Agreement and of the
rights and powers herein granted, including, without limitation, the filing of
any financing or continuation statements under the Uniform Commercial Code in
effect in any jurisdiction with respect to the Liens created hereby. The
Borrower also hereby authorizes the Lender to file any such financing or
continuation statement without the signature of the Borrower. A carbon,
photographic or other reproduction of this Loan Agreement shall be sufficient as
a financing statement for filing in any jurisdiction.

        4.03      Changes in Locations, Name, etc . The Borrower shall not (i)
change the location of its chief executive office/chief place of business from
that specified in Section 6.13 hereof or (ii) change its name, identity or
corporate structure (or the equivalent) or change the location where it
maintains its records with respect to the Collateral unless it shall have given
the Lender at least 30 days prior written notice thereof and shall have
delivered to the Lender all Uniform Commercial Code financing statements and
amendments thereto as the Lender shall request and taken all other actions
deemed reasonably necessary by the Lender to continue its perfected status in
the Collateral with the same or better priority.

19


--------------------------------------------------------------------------------

        4.04      Lender’s Appointment as Attorney-in-Fact . (a) The Borrower
hereby irrevocably constitutes and appoints the Lender and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Borrower and in the name of the Borrower or in its own name, from
time to time in the Lender’s discretion, for the purpose of carrying out the
terms of this Loan Agreement, in the form of Exhibit G attached hereto, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Loan Agreement, and, without limiting the generality of the foregoing, the
Borrower hereby gives the Lender the power and right, on behalf of such
Borrower, without assent by, but with notice to, such Borrower, if an Event of
Default shall have occurred and be continuing, to do the following:

 

(i)      in the name of the Borrower or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any mortgage insurance or
with respect to any other Collateral and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Lender for the purpose of collecting any and all such moneys
due under any such mortgage insurance or with respect to any other Collateral
whenever payable;


 

(ii)      to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral; and


 

(iii) (A) to direct any party liable for any payment under any Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Lender or as the Lender shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any thereof and to enforce
any other right in respect of any Collateral; (E) to defend any suit, action or
proceeding brought against the Borrower with respect to any Collateral; (F) to
settle, compromise or adjust any suit, action or proceeding described in clause
(E) above and, in connection therewith, to give such discharges or releases as
the Lender may deem appropriate; and (G) generally, to sell, transfer, pledge
and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Lender were the absolute owner
thereof for all purposes, and to do, at the Lender’s option and the Borrower’s
expense, at any time, or from time to time, all acts and things which the Lender
deems necessary to protect, preserve or realize upon the Collateral and the
Lender’s Liens thereon and to effect the intent of this Loan Agreement, all as
fully and effectively as the Borrower might do.


The Borrower hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

        (b) The Borrower also authorizes the Lender, at any time and from time
to time, to execute, in connection with the sale provided for in Section 4.07
hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral.

20


--------------------------------------------------------------------------------

        (c) The powers conferred on the Lender are solely to protect the
Lender’s interests in the Collateral and shall not impose any duty upon the
Lender to exercise any such powers. The Lender shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and neither the Lender nor any of its officers, directors, or employees shall be
responsible to the Borrower for any act or failure to act hereunder, except for
its own gross negligence or willful misconduct.

        4.05      Performance by Lender of the Borrower’s Obligations . If the
Borrower fails to perform or comply with any of its material agreements
contained in the Loan Documents and the Lender may itself perform or comply, or
otherwise cause performance or compliance, with such agreement, the reasonable
out-of-pocket expenses of the Lender incurred in connection with such
performance or compliance, together with interest thereon at a rate per annum
equal to the Post-Default Rate, shall be payable by the Borrower to the Lender
on demand and shall constitute Secured Obligations.

        4.06      Proceeds . All proceeds of Collateral received by the Borrower
consisting of cash, checks and other near-cash items shall be held by the
Borrower in trust for the Lender, segregated from other funds of the Borrower,
and shall forthwith upon receipt by the Borrower be turned over to the Lender in
the exact form received by the Borrower (duly endorsed by the Borrower to the
Lender, if required) and any and all such proceeds received by the Lender will
be applied by the Lender as provided in this Agreement. Any balance of such
proceeds remaining after the Secured Obligations shall have been paid in full
and this Loan Agreement shall have been terminated shall be promptly paid over
to the Borrower or to whomsoever may be contractually entitled to receive the
same. For purposes hereof, proceeds shall include, but not be limited to, all
principal and interest payments, all prepayments and payoffs, insurance claims,
condemnation awards, sale proceeds, real estate owned rents and any other income
and all other amounts received with respect to the Collateral.

21


--------------------------------------------------------------------------------

        4.07      Remedies . (a) If an Event of Default shall occur and be
continuing, the Lender may exercise, in addition to all other rights and
remedies granted to it in this Loan Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the Uniform Commercial Code.
Without limiting the generality of the foregoing, the Lender without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon the
Borrower or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels or as
an entirety at public or private sale or sales, at any exchange, broker’s board
or office of the Lender or elsewhere upon such terms and conditions and at
prices that are consistent with the prevailing market for similar collateral as
it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. The Lender
shall act in good faith to seek to obtain the best execution possible under
prevailing market conditions. The Lender shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in the Borrower, which right or equity is
hereby waived or released. The Lender may, on one or more occasions, postpone or
adjourn any such sale by public announcement at the time of such sale. The
Lender shall give the Borrower prior or concurrent notice of any such
postponement or adjournment. The Borrower further agrees, at the Lender’s
request, to assemble the Collateral and make it available to the Lender at
places which the Lender shall reasonably select, whether at the Borrower’s
premises or elsewhere. The Lender shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Lender hereunder, including,
without limitation, reasonable attorneys’ fees and disbursements, to the payment
in whole or in part of the Secured Obligations, in such order as the Lender may
elect, and only after such application and after the payment by the Lender of
any other amount required or permitted by any provision of law, including,
without limitation, Section 9-504(1)(c) of the Uniform Commercial Code, need the
Lender account for the surplus, if any, to the Borrower. To the extent permitted
by applicable law, the Borrower waives all claims, damages and demands they may
acquire against the Lender arising out of the exercise by the Lender of any of
its rights hereunder, other than those claims, damages and demands arising from
the gross negligence or willful misconduct of the Lender. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition. The Borrower shall remain liable for any
deficiency (plus accrued interest thereon as contemplated pursuant to Section
2.05(c) hereof) if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay the Secured Obligations and the reasonable
fees and disbursements of any attorneys employed by the Lender to collect such
deficiency.

        (b)      The Borrower recognizes that Lender may be unable to effect a
public sale of any or all of the Pledged Securities, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. The
Borrower acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Lender shall be
under no obligation to delay a sale of any of the Pledged Securities for the
period of time necessary to permit any issuer of such Pledged Securities to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if any such issuer would agree to do so;
provided, however, that Lender shall offer any Pledged Securities that it
intends to sell in a private sale to any third party to the Limited Guarantor at
a price and on such terms as the Lender is willing to accept from such third
party. The Limited Guarantor shall have three (3) Business Days to agree to
purchase such Pledged Securities at such price and on such terms as offered by
the third party. In the event that the Limited Guarantor agrees to so purchase
such Pledged Securities, the Limited Guarantor shall be required to effect such
purchase within twelve (12) Business Days of its agreeing to purchase such
Pledged Securities.

22


--------------------------------------------------------------------------------

        4.08      Limitation on Duties Regarding Presentation of Collateral .
The Lender’s duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the
Uniform Commercial Code or otherwise, shall be to deal with it in the same
manner as the Lender deals with similar property for its own account. Neither
the Lender nor any of its directors, officers or employees shall be liable for
failure to demand, collect or realize upon all or any part of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of the Borrower or otherwise.

        4.09      Powers Coupled with an Interest . All authorizations and
agencies herein contained with respect to the Collateral are irrevocable and
powers coupled with an interest.

        4.10      Release of Security Interest . Except as may otherwise be
provided by any other agreement executed by the Borrower and the Lender, upon
termination of this Loan Agreement and repayment to the Lender of all Secured
Obligations and the performance of all obligations under the Loan Documents the
Lender shall release its security interest in any remaining Collateral; provided
that if any payment, or any part thereof, of any of the Secured Obligations is
rescinded or must otherwise be restored or returned by the Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or a trustee or similar officer for the Borrower or any
substantial part of its Property, or otherwise, this Loan Agreement, all rights
hereunder and the Liens created hereby shall continue to be effective, or be
reinstated, until such payments have been made.

        4.11      Optional Mortgage Loan Repurchases . The Lender agrees to
cooperate with the Borrower with respect to the application of Tranche B
Collections in the event that the Borrower purchases delinquent mortgage loans
from the securitization trusts related to the Pledged Securities in order to
increase cash flow attributable to the Pledged Securities (provided that, such
optional loan repurchases shall not have a detrimental impact on the Collateral
as determined by the Lender in its sole discretion).

        Section 5.       Conditions Precedent.

        5.01      The Advance . The obligation of the Lender to make the Advance
hereunder is subject to the satisfaction, immediately prior to or concurrently
with the making of the Advance, of the following conditions precedent:

        (a)      Loan Agreement. The Lender shall have received this Loan
Agreement, executed and delivered by a duly authorized officer of the Borrower.

        (b)      Loan Documents. The Lender shall have received the following
documents, each of which shall be satisfactory to the Lender in form and
substance:

23


--------------------------------------------------------------------------------

 

(i)     Note. The Note, duly completed and executed by the Borrower;


 

(ii)      Guaranty. The Guaranty, duly executed and delivered by the Guarantor;
and


 

(iii)      Limited Guaranty. The Limited Guaranty duly executed and delivered by
the Limited Guarantor.


        (c)      Organizational Documents. A good standing certificate and
certified copies of the charter and by-laws (or equivalent documents) of each
Loan Party and of all corporate or other authority for such Loan Party with
respect to the execution, delivery and performance of the Loan Documents and
each other document to be delivered by such Loan Party from time to time in
connection herewith (and the Lender may conclusively rely on such certificate
until it receives notice in writing from the applicable Loan Party to the
contrary).

        (d)      Legal Opinion. A legal opinion of counsel to the Borrower,
substantially in the form attached hereto as Exhibit C.

        (e)      Intentionally omitted.

        (f)      Filings, Registrations, Recordings. Any documents (including,
without limitation, financing statements) required to be filed, registered or
recorded in order to create, in favor of the Lender, a perfected, first-priority
security interest in the Collateral, subject to no Liens other than those
created hereunder, shall have been properly prepared and executed for filing
(including the applicable county(ies) if the Lender determines such filings are
necessary in its reasonable discretion), registration or recording in each
office in each jurisdiction in which such filings, registrations and
recordations are required to perfect such first-priority security interest.

        (g)      Financial Statements. The Lender shall have received the
available quarterly financial statements referenced in Section 7.01(a) and shall
have had an opportunity to review the Borrower’s May 31, 2003 balance sheet.

        (h)      Consents, Licenses, Approvals, etc. The Lender shall have
received copies certified by the Borrower of all consents, licenses and
approvals, if any, required in connection with the execution, delivery and
performance by the Borrower of, and the validity and enforceability of, the Loan
Documents, which consents, licenses and approvals shall be in full force and
effect.

 

     (i)      Insurance. The Lender shall have received evidence in form and
substance satisfactory to the Lender showing compliance by the Borrower as of
the Funding Date with Section 7.21 hereof.


        (j)      Trustee Instruction Letter. The Lender shall have received a
Trustee Instruction Letter in the form attached hereto as Exhibit F executed by
the Borrower.

24


--------------------------------------------------------------------------------

        (k)      Pledged Securities. The Pledged Securities shall have been
delivered to Lender or its agent with all necessary documentation to cause such
Pledged Securities to be registered in the name of the Lender.

        (l)      Notice of Borrowing and Pledge. The Lender shall have received
a Notice of Borrowing and Pledge and all other documents required under Section
2.03.

        (m)      Intentionally omitted.

        (n)      Document Deliveries. The following documents shall have been
delivered to the Lender with respect to the Pledged Securities and Eligible
Servicing Advance Receivables: (i) the original documents described in Section
4.01(f) hereof, (ii) a copy of the executed Pooling and Servicing Agreement
governing the Pledged Securities and Eligible Servicing Advance Receivables
and/or any supplements thereto, each certified by the Borrower or the Trustee or
master servicer under such Pooling and Servicing Agreement as a true, correct
and complete copy of the original, (iii) copies of distribution statements
delivered by the Trustee for two months prior to the month in which the Request
for Borrowing is made, if any, certified by the applicable servicer or master
servicer as true and correct; and (iv) copies of each Eligible Servicing Advance
Receivables File and Pledged Security File.

        (o)      Other Documents. The Lender shall have received such other
documents as the Lender or its counsel may reasonably request.

        Section 6.      Representations and Warranties. The Borrower represents
and warrants to the Lender that throughout the term of this Loan Agreement:

        6.01      Existence . The Borrower (a) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite corporate or other power, and has all
governmental licenses, authorizations, consents and approvals, necessary to own
its assets and carry on its business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a material adverse effect on
its property, business or financial condition, or prospects; and (c) is
qualified to do business and is in good standing in all other jurisdictions in
which the nature of the business conducted by the Borrower makes such
qualification necessary, except where failure so to qualify would not be
reasonably likely (either individually or in the aggregate) to have a material
adverse effect on its property, business or financial condition, or prospects
and (d) is in compliance in all material respect with all Requirements of Law.

        6.02      Financial Condition . The Guarantor has heretofore furnished
to the Lender a copy of its Annual Report on Form 10-K which includes audited
consolidated financial statements at and for the fiscal year ended June 30, 2002
with the opinion thereon of Ernst ; Young LLP. All such financial statements are
materially complete and correct and fairly present the consolidated financial
condition of the Guarantor and its Subsidiaries and the consolidated results of
their operations for the fiscal year ended on said date, all in accordance with
GAAP applied on a consistent basis. The Guarantor has heretofore furnished to
the Lender a copy of its Quarterly Report on Form 10-Q which includes unaudited
consolidated financial statements at and for the fiscal quarter ended March 31,
2003. All such financial statements are materially complete and correct and
fairly present the consolidated financial condition of the Guarantor and its
Subsidiaries and the consolidated results of their operations for the fiscal
quarter ended on said date, all in accordance with GAAP applied on a consistent
basis.

25


--------------------------------------------------------------------------------

        6.03      Litigation . There are no actions, suits, arbitrations,
investigations or proceedings pending or, to its knowledge, threatened against
the Borrower or any of its Subsidiaries or affecting any of the property thereof
before any Governmental Authority, (i) as to which individually or in the
aggregate there is a reasonable likelihood of an adverse decision which would be
reasonably likely to have a material adverse effect on the property, business or
financial condition, or prospects of the Borrower (except as disclosed in the
Guarantor’s Quarterly Report on Form 10-Q for the fiscal quarter ended March 31,
2003) or (ii) which questions the validity or enforceability of any of the Loan
Documents or any action to be taken in connection with the transactions
contemplated hereby and there is a reasonable likelihood of a materially adverse
effect or decision.

        6.04      No Breach . Neither (a) the execution and delivery of the Loan
Documents or (b) the consummation of the transactions therein contemplated in
compliance with the terms and provisions thereof will conflict with or result in
a breach of the charter or by-laws of the Borrower, or any applicable law, rule
or regulation, or any order, writ, injunction or decree of any Governmental
Authority, or other material agreement or instrument to which the Borrower, or
any of its Subsidiaries, is a party or by which any of them or any of their
property is bound or to which any of them is subject, or constitute a default
under any such material agreement or instrument, or (except for the Liens
created pursuant to this Loan Agreement) result in the creation or imposition of
any Lien upon any property of the Borrower or any of its Subsidiaries, pursuant
to the terms of any such agreement or instrument.

        6.05      Action . The Borrower has all necessary corporate or other
power, authority and legal right to execute, deliver and perform its obligations
under each of the Loan Documents to which it is a party; the execution, delivery
and performance by the Borrower of each of the Loan Documents to which it is a
party has been duly authorized by all necessary corporate or other action on its
part; and each Loan Document has been duly and validly executed and delivered by
the Borrower and constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms.

        6.06      Approvals . No authorizations, approvals or consents of, and
no filings or registrations with, any Governmental Authority, or any other
Person, are necessary for the execution, delivery or performance by the Borrower
of the Loan Documents to which it is a party or for the legality, validity or
enforceability thereof, except for filings and recordings in respect of the
Liens created pursuant to this Loan Agreement.

        6.07      Margin Regulations . Neither the making of any Advance
hereunder, nor the use of the proceeds thereof, will violate or be inconsistent
with the provisions of Regulation T, U or X.

        6.08      Taxes . The Borrower and its Subsidiaries have filed all
Federal income tax returns and all other material tax returns that are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by any of them, except for any such taxes,
if any, that are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of taxes and other governmental charges
are, in the opinion of the Borrower, adequate.

26


--------------------------------------------------------------------------------

        6.09      Investment Company Act . Neither the Borrower nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. Neither the Borrower is not subject to any Federal or state statute
or regulation which limits its ability to incur indebtedness.

        6.10      No Legal Bar . The execution, delivery and performance of this
Loan Agreement and the Note, the borrowings hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or Contractual
Obligation of the Borrower or of any of its Subsidiaries and will not result in,
or require, the creation or imposition of any Lien (other than the Liens created
hereunder) on any of its or their respective properties or revenues pursuant to
any such Requirement of Law or Contractual Obligation.

        6.11      No Default . Neither the Borrower nor any of its Subsidiaries
is in default under or with respect to any of its Contractual Obligations in any
respect which should reasonably be expected to have a Material Adverse Effect.
No Default or Event of Default has occurred and is continuing.

        6.12      Collateral; Collateral Security .

        (a)      Immediately prior to the pledge of any Eligible Asset by a
Borrower hereunder, the Borrower was the sole owner of such Eligible Asset and
had good and marketable title thereto, free and clear of all Liens, in each case
except for Liens to be released simultaneously with the Liens granted in favor
of the Lender hereunder and no Person other than the Borrower has any Lien on
any Eligible Asset.

        (b)      All of the Pledged Securities have been validly issued, and are
fully paid and non-assessable, and the Pledged Securities have been offered,
issued and sold in compliance with all applicable laws. There are no outstanding
rights, options, warrants or agreements for the purchase from, or sale or
issuance, in connection with the Pledged Securities; there are no agreements on
the part of the Borrower to issue, sell or distribute the Pledged Securities;
and the Borrower has no obligation (contingent or otherwise) to purchase, redeem
or otherwise acquire any securities or any interest therein or to pay any
dividend or make any distribution in respect of the Pledged Securities. The
Borrower has not executed any call rights with respect to the Pledged
Securities.

        (c)      The provisions of this Loan Agreement are effective to create
in favor of the Lender a valid security interest in all right, title and
interest of the Borrower in, to and under the Collateral.

27


--------------------------------------------------------------------------------

        (d)      Upon the filing of financing statements on Form UCC-1 naming
the Lender as “Secured Party” and the Borrower as “Debtor”, and describing the
Collateral, in the jurisdictions and recording offices listed on Schedule 3
attached hereto, the security interests granted hereunder in the Collateral will
constitute fully perfected first priority security interests under the Uniform
Commercial Code in all right, title and interest of the Borrower in, to and
under such Collateral, which can be perfected by filing under the Uniform
Commercial Code.

        6.13      Chief Executive Office; Chief Operating Office . The
Borrower’s chief executive office and chief operating office on the Effective
Date is located, and for the four months immediately preceding the date hereof
has been located, at 350 South Grand Avenue, Los Angeles, California 90071.

        6.14      Location of Books and Records . The location where the
Borrower keeps its books and records including all computer tapes and records
relating to the Collateral is its chief executive office or chief operating
office.

        6.15      True and Complete Disclosure . The information, reports,
financial statements, exhibits and schedules, other than interim financial
statements, furnished in writing by or on behalf of the Borrower to the Lender
in connection with the negotiation, preparation or delivery of this Loan
Agreement and the other Loan Documents or included herein or therein or
delivered pursuant hereto or thereto, when taken as a whole, do not, contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements herein or therein, in light of the circumstances under
which they were made, not misleading. The March 31, 2003 Form 10-Q and financial
statements contained therein do not, as of the date of their filing, contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. All written information furnished after the date
hereof by or on behalf of the Borrower to the Lender in connection with this
Loan Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby will be true, complete and accurate in every material
respect, or (in the case of projections) based on reasonable estimates, on the
date as of which such information is stated or certified.

        6.16      Tangible Net Worth; Liquidity . (a) The Borrower’s Tangible
Net Worth is not less than $160,000,000, and (b) the Borrower has cash, Cash
Equivalents and unused borrowing capacity on unencumbered assets that could be
drawn against (taking into account required haircuts) under committed warehouse
and repurchase facilities in an amount equal to not less than $1,000,000.

        6.17      ERISA . Each Plan to which the Borrower or its Subsidiaries
make direct contributions, and, to the knowledge of the Borrower, each other
Plan and each Multiemployer Plan, is in compliance in all material respects
with, and has been administered in all material respects in compliance with, the
applicable provisions of ERISA, the Code and any other Federal or State law. No
event or condition has occurred and is continuing as to which the Borrower would
be under an obligation to furnish a report to the Lender under Section 7.01(d)
hereof.

28


--------------------------------------------------------------------------------

        6.18      Licenses . The Lender will not be required solely as a result
of financing or taking a pledge of the Collateral to be licensed, registered or
approved or to obtain permits or otherwise qualify (i) to do business in any
state in which it is not currently so required or (ii) under any state consumer
lending, fair debt collection or other applicable state statute or regulation.

        6.19      Representations as to each Pooling and Servicing Agreement;
Defaults . Other than any servicer termination events, no event of default has
occurred and is continuing under any Pooling and Servicing Agreement. There has
been no notice from the Trustee of any intent to terminate the Borrower’s
servicing rights. The Borrower shall take all actions necessary and within its
power, and make all affirmations necessary, to effectuate the making of
distributions under the Pooling and Servicing Agreements.

        6.20      Representations as to each Pooling and Servicing Agreement;
Representations and Warranties . All of the representations and warranties of
the Borrower in any applicable Pooling and Servicing Agreement regarding the
Borrower as seller and servicer under such Pooling and Servicing Agreements (but
excluding the representations and warranties covering the mortgage loans) are
true and correct in all material respects as of the date hereof as if made on
such date and are incorporated herein by reference mutatis mutandis; or any such
breach thereof does not have a Material Adverse Effect. No “Event of Default”
has occurred and is continuing under any Pooling and Servicing Agreement.

        6.21      No Burdensome Restrictions . No Requirement of Law or
Contractual Obligation of the Borrower or any of its Subsidiaries has a Material
Adverse Effect.

        6.22      Subsidiaries . All of the Subsidiaries of the Guarantor at the
date hereof are listed on Schedule 6 to this Loan Agreement.

        6.23      Debt Restructuring. The Borrower shall not call any
indebtedness other than the 5.5% Convertible Debentures due 2012 which may be
called for a call amount not in excess of $400,000.

        6.24      Borrower Solvent; Fraudulent Conveyance . As of the date
hereof and immediately after giving effect to the Advance, the fair value of the
assets of the Borrower is greater than the fair value of the liabilities
(including, without limitation, contingent liabilities if and to the extent
required to be recorded as a liability on the financial statements of the
Borrower in accordance with GAAP) of the Borrower and the Borrower is and will
be solvent, is and will be able to pay its debts as they mature and does not and
will not have an unreasonably small capital to engage in the business in which
it is engaged and proposes to engage. The Borrower does not intend to incur, or
believe that it has incurred, debts beyond its ability to pay such debts as they
mature. The Borrower is not contemplating the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of the
Borrower or any of its assets. The Borrower is not transferring any Collateral
with any intent to hinder, delay or defraud any of its creditors.

29


--------------------------------------------------------------------------------

        Section 7.       Covenants of the Borrower. The Borrower covenants and
agrees with the Lender that, so long as any Advance is outstanding and until
payment in full of all Secured Obligations:

        7.01      Financial Statements . The Borrower shall, and shall cause the
Guarantor and, with respect to Sections 7.01(a)(ii), (b), (c) and (d) the
Limited Guarantor to, deliver to the Lender:

        (a)(i)      within 30 days after the end of the first two months of any
quarterly fiscal period, the consolidated balance sheets of such Loan Party as
at the end of such month and the related unaudited consolidated statements of
income and retained earnings and of cash flows for such Loan Party and its
consolidated Subsidiaries for such month and the portion of the fiscal year
through the end of such month, setting forth in each case in comparative form
the figures for the previous year, accompanied by a certificate of a Responsible
Officer of the applicable Loan Party, which certificate shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of such Loan Party and its Subsidiaries in
accordance with GAAP, consistently applied, as at the end of, and for, such
month (subject to normal year-end audit adjustments);

 

     (ii)      within 45 days after the end of each of the first three quarterly
fiscal periods of each fiscal year of such Loan Party, the consolidated balance
sheets of such Loan Party as at the end of such period and the related unaudited
consolidated statements of income and retained earnings and of cash flows for
such Loan Party and its consolidated Subsidiaries for such period and the
portion of the fiscal year through the end of such period, setting forth in each
case in comparative form the figures for the previous year, accompanied by a
certificate of a Responsible Officer of such Loan Party, which certificate shall
state that said consolidated financial statements fairly present the
consolidated financial condition and results of operations of such Loan Party
and its Subsidiaries in accordance with GAAP, consistently applied, as at the
end of, and for, such period (subject to normal year-end audit adjustments);


        (b)      within 90 days after the end of each fiscal year of such Loan
Party, the consolidated balance sheets of such Loan Party and its consolidated
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows for such Loan Party
and its consolidated Subsidiaries for such year, setting forth in each case in
comparative form the figures for the previous year, accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion shall not be qualified as to scope of audit or going
concern and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of such
Loan Party and its consolidated Subsidiaries at the end of, and for, such fiscal
year in accordance with GAAP, and a certificate of such accountants stating
that, in making the examination necessary for their opinion, they obtained no
knowledge, except as specifically stated, of any Default or Event of Default;

        (c)      from time to time such other information regarding the
financial condition, operations, or business of such Loan Party as the Lender
may reasonably request; and

30


--------------------------------------------------------------------------------

        (d)      as soon as reasonably possible, and in any event within thirty
(30) days after a Responsible Officer knows, or with respect to any Plan or
Multiemployer Plan to which the Borrower or any of its Subsidiaries makes direct
contributions, has reason to believe, that any of the events or conditions
specified below with respect to any Plan or Multiemployer Plan has occurred or
exists, a statement signed by a senior financial officer of the Borrower setting
forth details respecting such event or condition and the action, if any, that
the Borrower or its ERISA Affiliate proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to PBGC by the
Borrower or an ERISA Affiliate with respect to such event or condition):

 

     (i)      any reportable event, as defined in Section 4043(b) of ERISA and
the regulations issued thereunder, with respect to a Plan, as to which PBGC has
not by regulation or otherwise waived the requirement of Section 4043(a) of
ERISA that it be notified within thirty (30) days of the occurrence of such
event (provided that a failure to meet the minimum funding standard of Section
412 of the Code or Section 302 of ERISA, including, without limitation, the
failure to make on or before its due date a required installment under Section
412(m) of the Code or Section 302(e) of ERISA, shall be a reportable event
regardless of the issuance of any waivers in accordance with Section 412(d) of
the Code); and any request for a waiver under Section 412(d) of the Code for any
Plan;


 

     (ii)      the distribution under Section 4041(c) of ERISA of a notice of
intent to terminate any Plan or any action taken by the Borrower or an ERISA
Affiliate to terminate any Plan;


 

     (iii)      the institution by PBGC of proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Borrower or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by PBGC with respect to such
Multiemployer Plan;


 

     (iv)      the complete or partial withdrawal from a Multiemployer Plan by
such Borrower or any ERISA Affiliate that results in liability under Section
4201 or 4204 of ERISA (including the obligation to satisfy secondary liability
as a result of a purchaser default) or the receipt by the Borrower or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA;


 

     (v)      the institution of a proceeding by a fiduciary of any
Multiemployer Plan against the Borrower or any ERISA Affiliate to enforce
Section 515 of ERISA, which proceeding is not dismissed within 30 days; and


 

     (vi)      the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the loss
of tax-exempt status of the trust of which such Plan is a part if the Borrower
or an ERISA Affiliate fails to timely provide security to such Plan in
accordance with the provisions of said Sections.


31


--------------------------------------------------------------------------------

        The Borrower will furnish to, and shall cause the Guarantor to furnish
to, the Lender, at the time it furnishes each set of financial statements
pursuant to paragraphs (a) and (b) above, a certificate of a Responsible Officer
of the Borrower to the effect that, to the best of such Responsible Officer’s
knowledge, the Borrower during such fiscal period or year has observed or
performed all of its covenants and other agreements, and satisfied every
material condition, contained in this Loan Agreement and the other Loan
Documents to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate (and, if any Default or Event of Default
has occurred and is continuing, describing the same in reasonable detail and
describing the action the Borrower has taken or proposes to take with respect
thereto).

        7.02      Litigation . The Borrower will promptly, and in any event
within 7 days after service process on any of the following, give to the Lender
notice of all legal or arbitrable proceedings affecting the Borrower or any of
its Subsidiaries that questions or challenges the validity or enforceability of
any of the Loan Documents or as to which there is a reasonable likelihood of
adverse determination which would result in a Material Adverse Effect.

        7.03      Existence, Etc . The Borrower and its Subsidiaries will:

        (a)      preserve and maintain its legal existence and all of its
material rights, privileges, licenses and franchises (other than Subsidiaries
which are not material to the business of the Borrower);

        (b)      comply with the requirements of all applicable laws, rules,
regulations and orders of Governmental Authorities (including, without
limitation, truth in lending, real estate settlement procedures and all
environmental laws) if failure to comply with such requirements would be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect;

        (c)      keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied;

        (d)      not move its chief executive office or chief operating office
from the addresses referred to in Section 6.13 unless it shall have provided the
Lender 30 days prior written notice of such change (other than Subsidiaries
which are not material to the business of the Borrower);

        (e)      pay and discharge all taxes, assessments and governmental
charges or levies imposed on it or on its income or profits or on any of its
Property prior to the date on which penalties attach thereto, except for any
such tax, assessment, charge or levy the payment of which is being contested in
good faith and by proper proceedings and against which adequate reserves are
being maintained; and

        (f)      permit representatives of the Lender, during normal business
hours upon three (3) Business Days’ prior written notice at a mutually desirable
time, to examine, copy and make extracts from its books and records, to inspect
any of its Properties, and to discuss its business and affairs with its
officers, all to the extent reasonably requested by the Lender.

32


--------------------------------------------------------------------------------

        7.04      Prohibition of Fundamental Changes . The Borrower shall not
enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets; provided, that the
Borrower may merge or consolidate with (a) any wholly owned subsidiary of the
Borrower, or (b) any other Person if the Borrower is the surviving corporation;
and provided further, that if after giving effect thereto, no Default would
exist hereunder.

        7.05      Borrowing Base Deficiency . If at any time there exists a
Borrowing Base Deficiency the Borrower shall cure same in accordance with
Section 2.06 hereof.

        7.06      Notices . The Borrower shall give notice to the Lender
promptly:

        (a)      upon the Borrower becoming aware of, and in any event within
one (1) Business Day after, the occurrence of any Default or Event of Default or
any material event of default or default under any other material agreement of
the Borrower which has not been waived or cured;

        (b)      upon, and in any event within three (3) Business Days after,
service of process on the Borrower or any of its Subsidiaries, or any agent
thereof for service of process, in respect of any legal or arbitrable
proceedings affecting the Borrower or any of its Subsidiaries (i) that questions
or challenges the validity or enforceability of any of the Loan Documents or
(ii) in which the amount in controversy exceeds $1,000,000;

        (c)      upon the Borrower becoming aware of any default related to any
Collateral which would reasonably be expected to have a Material Adverse Effect
and any event or change in circumstances which should reasonably be expected to
have a Material Adverse Effect;

        (d)      upon the entry of a judgment or decree in an amount in excess
of $1,000,000;

        (e)      upon the Borrower becoming aware of any event or circumstance
which, with notice or the passage of time, could result in a Material Adverse
Effect; or

        (f)      the occurrence of any event of default under any of the Pooling
and Servicing Agreements.

Each notice pursuant to this Section 7.06 (other than 7.06(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action such
Borrower has taken or proposes to take with respect thereto.

        7.07      Back-up Servicer . With respect to the Pledged Securities, not
later than 120 days following the Funding Date, the Borrower will enter into a
back-up servicing agreement in a form approved by Lender and Borrower, with a
back-up servicer acceptable to the Lender and Borrower. The Borrower shall
cooperate with such back-up servicer in the transfer of servicing if applicable.

33


--------------------------------------------------------------------------------

        7.08      Transfer of Eligible Servicing Advance Receivables to Special
Purpose Vehicle. In the event that a Trigger Event occurs, Borrower shall
transfer, at Lender’s request, the Eligible Servicing Advance Receivables to a
bankruptcy remote special purchase vehicle acceptable to the Lender and instruct
the Trustee of the related securitization trusts to direct all cash flow from
the Eligible Servicing Advance Receivables to the Lender.

        7.09      Lines of Business . The Borrower will not engage to any
substantial extent in any line or lines of business activity other than the
businesses generally carried on by it as of the Effective Date.

        7.10      Transactions with Affiliates . The Borrower will not enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of property or the rendering of any service, with any Affiliate
unless such transaction is (i) pursuant to such Borrower’s executive loan
program as approved from time to time by its Board of Directors or (ii)(a)
otherwise permitted under this Loan Agreement, (b) in the ordinary course of
such Borrower’s business and (c) upon fair and reasonable terms no less
favorable to the Borrower than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate, or make a payment that is
not otherwise permitted by this Section 7.10 to any Affiliate.

        7.11      Call Rights; Servicing. The Borrower shall have the right to
call the Pledged Securities at any time so long as the Borrower pays down the
Advance related to such Pledged Securities by such amount as agreed upon by the
Borrower and the Lender (which amount shall be equal to 53% of the Market Value
of such Pledged Securities), and the Lender shall release such Pledged
Securities as Collateral. The Borrower shall not other than as a result of a
servicer termination event under the related Pooling and Servicing Agreement,
resign as servicer or transfer, convey, pledge, assign, mortgage or otherwise
permit a Lien to exist on any servicing rights under any of the Pooling and
Servicing Agreements relating to the Pledged Securities, without the consent of
the Lender. Following the call of any such Pledged Security and repayment of the
Advance related thereto, such Pledged Security shall be released from the terms
of this Agreement (including the Residual Cash Flow Trigger Amount for such
Pledged Security on Schedule 7 hereto) and the Lender shall have no further
rights with respect to such Pledged Security.

        7.12      Limitation on Liens . The Borrower will not, nor will it
permit or allow others to, create, incur or permit to exist any Lien, security
interest or claim on or to any of the Collateral. The Borrower will defend the
Collateral against, and will take such other action as is necessary to remove,
any Lien, security interest or claim on or to the Collateral, other than the
security interests created under this Loan Agreement, and the Borrower will
defend the right, title and interest of the Lender in and to any of the
Collateral against the claims and demands of all persons whomsoever.

34


--------------------------------------------------------------------------------

        7.13      Limitation on Sale of Assets . The Borrower shall not convey,
sell, lease, assign, transfer or otherwise dispose of (collectively,
“Transfer”), all or substantially all of its Property, business or assets
(including, without limitation, receivables and leasehold interests) whether now
owned or hereafter acquired or allow any Subsidiary to Transfer substantially
all of its assets to any Person; provided, that the Borrower may after prior
written notice to the Lender allow such action with respect to any Subsidiary
which is not a material part of the Borrower’s overall business operations.

        7.14      Limitation on Distributions . Without the Lender’s consent,
the Borrower shall not make any payment on account of, or set apart assets for a
sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of, any stock or senior or subordinate debt of
the Borrower, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Borrower, provided, however, nothing herein
shall restrict the ability of the Borrower to pay dividends to the Guarantor.

        7.15      Maintenance of Liquidity . The Borrower has cash, Cash
Equivalents and unused borrowing capacity on unencumbered assets that could be
drawn against (taking into account required haircuts) under committed warehouse
and repurchase facilities in an amount equal to not less than $1,000,000.

        7.16      Maintenance of Tangible Net Worth . The Tangible Net Worth of
the Borrower shall be $160,000,000 at all times during the term of this Loan
Agreement.

        7.17      Committed Warehouse Facilities . The Borrower at all times
shall have available capacity under committed revolving facilities for whole
mortgage loans, other than the Lender’s committed revolving facility, greater
than or equal to $100,000,000, and (b) committed wet funding revolving
facilities with an entity (other than the Lender) that provide funding in the
aggregate of at least $35 million.

        7.18      Aames Mortgage Trust1998-C. The Borrower agrees to purchase
90+ day delinquent mortgage loans from Aames Mortgage Trust 1998-C in an amount
sufficient to ensure that the Delinquency Percentage (as defined in the related
Pooling and Servicing Agreement) does not exceed the applicable percentages
cited in the Adjustable and Fixed Rate Targeted Overcollateralization Amount
definitions in the related Pooling and Servicing Agreement.

        7.19      Data Transmission . With respect to each Eligible Asset, the
Borrower shall promptly deliver to the Lender (i) any report received by the
Borrower or any Affiliate of the Borrower or required to be delivered by the
Borrower or any Affiliate of the Borrower to any Person pursuant to the Pooling
and Servicing Agreements promptly following receipt thereof (in the case of
received documents) or, otherwise, at the same time as required thereunder (ii)
any notice of transfer of servicing received or given by the Borrower or an
Affiliate of the Borrower; and (iii) any other such document or information as
the Lender may reasonably request from time to time. Any report delivered
pursuant to this Section 7.19 shall be accompanied by an officer’s certificate
of a Responsible Officer of the party delivering such report. In addition, on a
monthly basis, the Borrower shall deliver to the Lender (x) a remittance
statement setting forth the following: (i) the aggregate losses allocated to the
Pledged Securities for the preceding collection period; (ii) the aggregate of
payments received on the Pledged Securities; (iii) the aggregate principal
balance or notional principal balance, if applicable, of the Pledged Securities
as of the close of business on the last day of the preceding collection period,
after giving effect to payments allocated to principal on such day; and (iv)
such other information as the Lender shall reasonably request and (y) a copy of
any remittance statement received from the Trustee relating to the underlying
Securitization Transaction.

35


--------------------------------------------------------------------------------

        7.20      No Amendment or Waiver . The Borrower will not, nor will it
permit or allow others to, amend, modify, terminate or waive any provision of
any Pledged Securities to which such Borrower is a party in any manner which
shall reasonably be expected to materially and adversely affect the value of
such Pledged Securities as Collateral.

        7.21      Maintenance of Property; Insurance . The Borrower shall (a)
keep all property useful and necessary in its business in good working order and
condition; and maintain errors and omissions insurance and/or mortgage
impairment insurance and blanket bond coverage in such amounts as required by
Fannie Mae, formerly known as the Federal National Mortgage Association, or any
successor thereto,(as disclosed to the Lender in writing) and shall not reduce
such coverage without the written consent of the Lender, and shall also maintain
such other insurance with financially sound and reputable insurance companies,
and with respect to property and risks of a character usually maintained by
entities engaged in the same or similar business similarly situated, against
loss, damage and liability of the kinds and in the amounts customarily
maintained by such entities.

        7.22      Further Identification of Collateral . The Borrower will
furnish to the Lender from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Lender may reasonably request, all in reasonable
detail.

        7.23      Eligible Assets Determined to be Defective . Upon discovery by
the Borrower or the Lender of any breach of any representation or warranty
listed on Schedule 1 hereto applicable to any Eligible Asset, the party
discovering such breach shall promptly give notice of such discovery to the
other.

        7.24      Interest Rate Protection Agreements . Upon the Lender’s
request, the Borrower shall deliver to the Lender any and all information
relating to Interest Rate Protection Agreements.

        7.25      Covenants of the Borrower with respect to the Collateral . (a)
The Borrower shall permit the Lender to inspect its books and records relating
to any of the Collateral and other matters relating to the transactions
contemplated hereby, upon reasonable prior notice and during normal business
hours.

        (b)      At any time and from time to time, upon the written request of
the Lender, and at the sole expense of the Borrower, the Borrower will promptly
and duly execute and deliver such further instruments and documents and take
such further actions as the Lender may reasonably request for the purposes of
obtaining or preserving the full benefits of this Loan Agreement and of the
rights and powers herein granted. If any amount payable under or in connection
with any of the Collateral shall be or become evidenced by any instrument
(including any certificated security or promissory note) or chattel paper (in
each case as defined in the Uniform Commercial Code), such instrument or chattel
paper shall be immediately delivered to the Lender, duly endorsed in a manner
satisfactory to the Lender, to be held as Collateral pursuant to this Loan
Agreement. Prior to such delivery, the Borrower shall hold all such instruments
or chattel paper in trust for Lender, and shall not commingle any of the
foregoing with any assets of the Borrower.

36


--------------------------------------------------------------------------------

        (c)      The Borrower shall pay, and save Lender harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other similar taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Loan Agreement.

        7.26      [Intentionally omitted]

        7.27       Deposit of Collections . The Borrower shall deposit all
Collections received on account of the Collateral into one or more segregated
accounts holding exclusively proceeds received with respect to the Collateral
for the sole benefit of the Lender. The Borrower shall remit all Collections
received by the Borrower to the Lender no later than the next Payment Date,
accompanied by a report with sufficient detail to enable the Lender to
appropriately identify the Collateral to which any amount remitted applies. The
Lender shall apply all amounts so remitted in accordance with the provisions set
forth in Section 3.03 hereof.

        7.28      Further Proceeds . If the Borrower shall become entitled to
receive or shall receive any rights, whether in addition to, in substitution of,
as a conversion of, or in exchange for the Collateral, or otherwise in respect
thereof, the Borrower shall accept the same as the Lender’s agent, hold the same
in trust for the Lender and deliver the same forthwith to the Lender in the
exact form received, duly endorsed by the Borrower to the Lender, if required,
together with an undated bond power covering such certificate duly executed in
blank and with, if the Lender so requests, signature guaranteed, to be held by
the Lender hereunder as additional collateral security for the Secured
Obligations. If any sums of money or property so paid or distributed in respect
of the Collateral shall be received by the Borrower, the Borrower shall, until
such money or property is paid or delivered to the Lender as required hereunder,
hold such money or property in trust for the Lender, segregated from other
Advances of the Borrower, as additional collateral security for the Secured
Obligations.

        Section 8.       Events of Default.

        8.01      Events of Default. Each of the following events shall
constitute an event of default (an “Event of Default”) hereunder:

        (a)      the Borrower shall default in the payment of any principal of
or interest on any Advance (whether at stated maturity, upon acceleration or at
mandatory prepayment) or the Guarantor shall default in the payment of any
amount required to be paid by it under the Guaranty; or

37


--------------------------------------------------------------------------------

        (b)      any Loan Party shall default in the payment of any other amount
payable by it hereunder or under any other Loan Document after notification by
the Lender of such default, and such default shall have continued unremedied for
three Business Days; or

        (c)      any representation, warranty or certification made or deemed
made herein or in any other Loan Document by the Borrower or the Guarantor or
any certificate furnished to the Lender pursuant to the provisions thereof,
shall prove to have been false or misleading in any material respect as of the
time made or furnished (other than the representations and warranties set forth
in Schedule 1 which shall be considered solely for the purpose of determining
the Collateral Value of the Collateral; unless the Borrower shall have made any
such representations and warranties with knowledge that they were materially
false or misleading at the time made); or

        (d)      the Borrower shall fail to comply with the requirements of any
of Sections 7.03, 7.04, 7.05, 7.06, 7.09, 7.10, 7.11, 7.12, 7.13, 7.14, 7.15,
7.16, 7.17, 7.22 or 7.25 hereof or the Guarantor shall fail to comply with the
requirements of the Guaranty or the Limited Guarantor shall fail to comply with
the requirements of the Limited Guaranty; or the Borrower shall otherwise fail
to observe or perform any other agreement contained in this Loan Agreement or
any other Loan Document and such failure to observe or perform shall continue
unremedied for a period of five (5) Business Days; or

        (e)      a final judgment or judgments for the payment of money in
excess of $2,000,000 in the aggregate (to the extent that it is, in the
reasonable determination of the Lender, uninsured and provided that any
insurance or other credit posted in connection with an appeal shall not be
deemed insurance for these purposes) shall be rendered against the Borrower or
any of its Subsidiaries by one or more courts, administrative tribunals or other
bodies having jurisdiction over them and the same shall not be discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within 60 days from the date of entry
thereof and the Borrower or any such Subsidiary shall not, within said period of
60 days, or such longer period during which execution of the same shall have
been stayed or bonded, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or

        (f)      any Loan Party or any of its Affiliates shall admit in writing
its inability to pay its debts as such debts become due; or

        (g)      any Loan Party or any of its Affiliates shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner or liquidator of itself or of all or a substantial
part of its property, (ii) make a general assignment for the benefit of its
creditors, (iii) commence a voluntary case under the Bankruptcy Code, (iv) file
a petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, liquidation, dissolution, arrangement or winding-up,
or composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or (vi) take any corporate or
other action for the purpose of effecting any of the foregoing; or

38


--------------------------------------------------------------------------------

        (h)      a proceeding or case shall be commenced, without the
application or consent of any Loan Party or any of its Affiliates, in any court
of competent jurisdiction, seeking (i) its reorganization, liquidation,
dissolution, arrangement or winding-up, or the composition or readjustment of
its debts, (ii) the appointment of a receiver, custodian, trustee, examiner,
liquidator or the like of such Loan Party or any such Affiliate or of all or any
substantial part of its property, or (iii) similar relief in respect of such
Loan Party or any such Affiliate under any law relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts,
and such proceeding or case shall continue undismissed, or an order, judgment or
decree approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 or more days; or an order for relief
against such Loan Party or any such Affiliate shall be entered in an involuntary
case under the Bankruptcy Code; or

 

     (i)      any Loan Document shall for whatever reason (including an event of
default thereunder) be terminated or the lien on the Collateral created by this
Loan Agreement or the Borrower’s material obligations hereunder shall cease to
be in full force and effect, or the enforceability thereof shall be contested by
the Borrower or any other party; or


        (j)      any material adverse change in the Properties, business or
financial condition, or prospects of any Loan Party or any of its Affiliates, in
each case as determined by the Lender in its sole discretion, or the existence
of any other condition which, in the Lender’s sole discretion, constitutes a
material impairment of the Borrower’s ability to perform its obligations under
this Loan Agreement, the Note or any other Loan Document or the ability of any
Affiliate of the Borrower to perform its obligations under any agreement between
such Affiliate and the Lender or an Affiliate of the Lender; or

        (k)      (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any material “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan shall arise on the assets of the Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) either the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Lenders is likely to, incur any liability in connection with a withdrawal
from, or the insolvency or reorganization of, a Multiemployer Plan or (vi) any
other event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions, if any, could reasonably be expected
to have a Material Adverse Effect; or

        (l)      the Guarantor shall own less than 100% of the outstanding
capital stock of the Borrower;

39


--------------------------------------------------------------------------------

        (m)      the Borrower shall grant, or suffer to exist, any Lien on any
Collateral except the Liens contemplated hereby; or the Liens contemplated
hereby shall cease to be first priority perfected Liens on the Collateral in
favor of the Lender or shall be Liens in favor of any Person other than the
Lender; or

        (n)      the Borrower or any of its subsidiaries or Affiliates shall
default under, or fail to perform as required under, or shall otherwise
materially breach the terms of any instrument, agreement or contract between the
Borrower or such other entity, on the one hand, and the Lender or any of the
Lender’s Affiliates, on the other; or

        (o)      any Loan Party or its Affiliates shall default under or fail to
perform as requested under, the terms of any repurchase agreement, loan and
security agreement or similar credit facility or agreement for borrowed funds or
any other material agreement entered into by such Loan Party or its Affiliate
and any third party, which default or failure entitles any party to require
acceleration or prepayment of any indebtedness thereunder; or

        (p)      the Lender shall reasonably request, specifying the reasons for
such request, information, and/or written responses to such requests, regarding
the financial well-being of any Loan Party and such information and/or responses
shall not have been provided within three Business Days of such request; or

        (q)      The discovery by the Lender after the date hereof of a
condition or event which existed at or prior to the execution hereof which has
not been previously publicly disclosed by the Borrower or the Guarantor or of
which the Lender did not have actual knowledge on the date hereof and which the
Lender, in its sole reasonable discretion, determines materially and adversely
affects: (i) the condition (financial or otherwise) of the Borrower, its
Subsidiaries or Affiliates; or (ii) the ability of the Borrower to fulfill its
respective obligations under this Agreement.

        8.02      Remedies Upon Default . (a) If an Event of Default shall have
occurred and be continuing, at any time at the Lender’s election, the Lender may
apply all or any part of the Proceeds of the Collateral, in the payment of the
Secured Obligations in the following order of priority:

 

     (i)      FIRST, to the payment of all reasonable costs and expenses
incurred by the Lender in connection with this Loan Agreement, the Note, any
other Loan Document or any of the Secured Obligations, including, without
limitation, all court costs and the reasonable costs or expenses incurred in
connection with the exercise by the Lender of any right or remedy under this
Loan Agreement, the Note or any other Loan Document;


 

     (ii)      SECOND, to the satisfaction of all other Secured Obligations; and


 

     (iii)      THIRD, any excess to the Borrower or any other Person as
directed by the Borrower in writing.


40


--------------------------------------------------------------------------------

        (b)      Upon the occurrence of one or more Events of Default (subject
to the expiration of the applicable cure period contained therein) other than
those referred to in Sections 8.01(g) or (h), the Lender may immediately declare
the principal amount of the Advance then outstanding under the Note to be
immediately due and payable, together with all interest thereon and reasonable
fees and out-of-pocket expenses accruing under this Loan Agreement; provided
that upon the occurrence of an Event of Default referred to in Sections 8.01(g)
or (h), such amounts shall immediately and automatically become due and payable
without any further action by any Person. Upon such declaration or such
automatic acceleration, the balance then outstanding on the Note shall become
immediately due and payable, without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower and may thereupon exercise any remedies available to it at law and
pursuant to the Loan Documents. An Event of Default shall be deemed to be
continuing unless expressly waived by the Lender in writing.

        (c)      Upon the occurrence of one or more Events of Default, the
Lender shall have the right to obtain physical possession of the Servicing
Records and all other files of the Borrower relating to the Collateral and all
documents relating to the Collateral which are then or may thereafter come in to
the possession of the Borrower or any third party acting for the Borrower and
the Borrower shall deliver to the Lender such assignments as the Lender shall
request. The Lender shall be entitled to specific performance of all agreements
of the Borrower contained in this Loan Agreement.

        Section 9.      No Duty on Lender’s Part. The powers conferred on the
Lender hereunder are solely to protect the Lender’s interests in the Collateral
and shall not impose any duty upon it to exercise any such powers. The Lender
shall be accountable only for amounts that it actually receives as a result of
the exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Borrower for any act or failure
to act hereunder, except for its or their own gross negligence or willful
misconduct.

        Section 10.      Miscellaneous.

        10.01      Waiver . No failure on the part of the Lender to exercise and
no delay in exercising, and no course of dealing with respect to, any right,
power or privilege under any Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any Loan Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The remedies provided herein are
cumulative and not exclusive of any remedies provided by law.

        10.02      Notices . Except as otherwise expressly permitted by this
Loan Agreement, all notices, requests and other communications provided for
herein (including, without limitation, any modifications of, or waivers,
requests or consents under, this Loan Agreement) shall be given or made in
writing (including, without limitation, by telex or telecopy) delivered to the
intended recipient at the “Address for Notices” specified below its name on the
signature pages hereof); or, as to any party, at such other address as shall be
designated by such party in a written notice to each other party. Except as
otherwise provided in this Loan Agreement and except for notices given under
Section 2 (which shall be effective only on receipt), all such communications
shall be deemed to have been duly given when transmitted by telex or telecopier
or personally delivered or, in the case of a mailed notice, upon receipt, in
each case given or addressed as aforesaid.

41


--------------------------------------------------------------------------------

        10.03      Indemnification and Expenses .

        (a)      The Borrower agrees to hold the Lender harmless from and
indemnify the Lender against all liabilities, losses, damages, judgments, costs
and expenses of any kind which may be imposed on, incurred by, or asserted
against the Lender, relating to or arising out of, this Loan Agreement, the
Note, any other Loan Document or any transaction contemplated hereby or thereby,
or any amendment, supplement or modification of, or any waiver or consent under
or in respect of, this Loan Agreement, the Note, any other Loan Document or any
transaction contemplated hereby or thereby, that, in each case, results from
anything other than the Lender’s negligence or willful misconduct. In any suit,
proceeding or action brought by the Lender in connection with any Eligible Asset
for any sum owing thereunder, or to enforce any provisions of any Eligible
Asset, the Borrower will save, indemnify and hold the Lender harmless from and
against all expense, loss or damage suffered by reason of any defense, set-off,
counterclaim, recoupment or reduction or liability whatsoever of the account
debtor or obligor thereunder, arising out of a breach by the Borrower of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or obligor or
its successors from the Borrower. The Borrower also agrees to reimburse the
Lender as and when billed by the Lender for all the Lender’s reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement or
the preservation of the Lender’s rights under this Loan Agreement, the Note, any
other Loan Document or any transaction contemplated hereby or thereby, including
without limitation the reasonable fees and disbursements of its counsel. The
Borrower hereby acknowledges that, notwithstanding the fact that the Note is
secured by the Collateral, the obligation of the Borrower under the Note is a
recourse obligation of the Borrower.

        (b)      The Borrower agrees to pay as and when billed by the Lender all
of the out-of pocket costs and expenses incurred by the Lender in connection
with the development, preparation and execution of, and any amendment,
supplement or modification to, this Loan Agreement, the Note, any other Loan
Document or any other documents prepared in connection herewith or therewith.
The Borrower agrees to pay as and when billed by the Lender all of the
out-of-pocket costs and expenses incurred in connection with the consummation
and administration of the transactions contemplated hereby and thereby
including, without limitation, (i) all the reasonable fees, disbursements and
expenses of counsel to the Lender and (ii) all the due diligence, inspection,
testing and review costs and expenses incurred by the Lender with respect to
initial due diligence review of the Collateral under this Loan Agreement in
connection with the Advance hereunder.

        10.04      Amendments . Except as otherwise expressly provided in this
Loan Agreement, any provision of this Loan Agreement may be modified or
supplemented only by an instrument in writing signed by the Borrower and the
Lender and any provision of this Loan Agreement may be waived by the Lender.

        10.05      Successors and Assigns . This Loan Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

42


--------------------------------------------------------------------------------

        10.06      Survival . The obligations of the Borrower under Section
10.03 hereof shall survive the repayment of the Advance and the termination of
this Loan Agreement. In addition, each representation and warranty made, or
deemed to be made by a request for a borrowing, herein or pursuant hereto shall
survive the making of such representation and warranty, and the Lender shall not
be deemed to have waived, by reason of making the Advance, any Default that may
arise by reason of such representation or warranty proving to have been false or
misleading, notwithstanding that the Lender may have had notice or knowledge or
reason to believe that such representation or warranty was false or misleading
at the time the Advance was made.

        10.07      Captions . The table of contents and captions and section
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this Loan
Agreement.

        10.08      Counterparts . This Loan Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Loan Agreement
by signing any such counterpart.

        10.09      Loan Agreement Constitutes Security Agreement; Governing Law
. This Loan Agreement shall be governed by New York law without reference to
choice of law doctrine (but with reference to Section 5-1401 of the New York
General Obligations Law, which by its terms applies to this Loan Agreement), and
shall constitute a security agreement within the meaning of the Uniform
Commercial Code.

        10.10      SUBMISSION TO JURISDICTION; WAIVERS. EACH LOAN PARTY HEREBY
IRREVOCABLY AND

UNCONDITIONALLY:

        (A)      SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS LOAN AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NONEXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

        (B)      CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN
SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

43


--------------------------------------------------------------------------------

        (C)      AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET
FORTH UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE LENDER
SHALL HAVE BEEN NOTIFIED; AND

        (D)      AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION.

        10.11      WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS LOAN AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

        10.12      Acknowledgments . The Borrower hereby acknowledges that:

        (a)      it has been advised by counsel in the negotiation, execution
and delivery of this Loan Agreement, the Note and the other Loan Documents to
which it is a party;

        (b)      the Lender has no fiduciary relationship or duty to the
Borrower or to the creditors of the Borrower, and the relationship between the
Borrower and the Lender is solely that of debtor and creditor; and

        (c)      no joint venture exists among or between the Lender and the
Borrower.

        10.13      Hypothecation or Pledge of Collateral . The Lender shall have
free and unrestricted use of all Collateral and nothing in this Loan Agreement
shall preclude the Lender from engaging in repurchase transactions with the
Collateral or otherwise pledging, repledging, transferring, hypothecating, or
rehypothecating the Collateral. Nothing contained in this Loan Agreement shall
obligate the Lender to segregate any Collateral delivered to the Lender by the
Borrower.

        10.14      Assignments; Participations .

        (a) The Borrower may assign any of its rights or obligations hereunder
or under the      Note with the prior written consent of the Lender. The Lender
may assign or transfer to any bank or other financial institution that makes or
invests in loans or any Affiliate of the Lender all or any of its rights or
obligations under this Loan Agreement and the other Loan Documents.

44


--------------------------------------------------------------------------------

        (b)      The Lender may, in accordance with applicable law, at any time
sell to one or more lenders or other entities (“Participants”) participating
interests in the Advance, the Note, its commitment to make the Advance, or any
other interest of the Lender hereunder and under the other Loan Documents. In
the event of any such sale by the Lender of participating interests to a
Participant, the Lender’s obligations under this Loan Agreement to the Borrower
shall remain unchanged, the Lender shall remain solely responsible for the
performance thereof, the Lender shall remain the holder of the Note for all
purposes under this Loan Agreement and the other Loan Documents, and the
Borrower shall continue to deal solely and directly with the Lender in
connection with the Lender’s rights and obligations under this Loan Agreement
and the other Loan Documents. The Borrower agrees that if amounts outstanding
under this Loan Agreement and the Note are due or unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall be deemed to have the right of set-off in
respect of its participating interest in amounts owing under this Loan Agreement
and the Note to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Loan Agreement or the Note;
provided, that such Participant shall only be entitled to such right of set-off
if it shall have agreed in the agreement pursuant to which it shall have
acquired its participating interest to share with the Lender the proceeds
thereof. The Lender also agrees that each Participant shall be entitled to the
benefits of Sections 2.07 and 10.03 with respect to its participation in the
Advance outstanding from time to time; provided, that the Lender and all
Participants shall be entitled to receive no greater amount in the aggregate
pursuant to such Sections than the Lender would have been entitled to receive
had no such transfer occurred.

        (c)      The Lender may furnish any information concerning the Borrower
or any of its Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants)
only after notifying the Borrower in writing and securing signed confidentiality
agreements (a form of which is attached hereto as Exhibit E) and only for the
sole purpose of evaluating participations and for no other purpose.

        (d)      The Borrower agrees to cooperate with the Lender in connection
with any such assignment and/or participation, to execute and deliver such
replacement notes, and to enter into such restatements of, and amendments,
supplements and other modifications to, this Loan Agreement and the other Loan
Documents in order to give effect to such assignment and/or participation. The
Borrower further agrees to furnish to any Participant identified by the Lender
to the Borrower copies of all reports and certificates to be delivered by the
Borrower to the Lender hereunder, as and when delivered to the Lender.

        10.15       Periodic Due Diligence Review . The Borrower acknowledges
that the Lender has the right to perform continuing due diligence reviews with
respect to the Eligible Assets, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise, and
the Borrower agrees that upon reasonable (but no less than one (1) Business
Day’s) prior notice to the Borrower, the Lender or its authorized
representatives will be permitted during normal business hours to examine,
inspect, make copies of, and make extracts of any and all documents, records,
agreements, instruments or information relating to such Eligible Assets in the
possession, or under the control, of the Borrower. The Borrower also shall make
available to the Lender a knowledgeable financial or accounting officer for the
purpose of answering questions respecting the Eligible Servicing Advance
Receivable Files, the Pledge Security Files and the Collateral. Without limiting
the generality of the foregoing, the Borrower acknowledges that the Lender shall
make the Advance to the Borrower based solely upon the information provided by
the Borrower to the Lender and the representations, warranties and covenants
contained herein, and that the Lender, at its option, has the right, at any time
to conduct a partial or complete due diligence review on some or all of the
Eligible Assets securing the Advance. The Lender may perform due diligence on
such Eligible Assets itself or engage a mutually agreed upon third party to
perform such due diligence. The Borrower agrees to cooperate with the Lender and
any such third party in connection with such due diligence, including, but not
limited to, providing the Lender and any such third party with access to any and
all documents, records, agreements, instruments or information relating to such
Eligible Assets in the possession, or under the control, of the Borrower. In
addition, the Lender has the right to perform continuing Due Diligence Reviews
of the Borrower and its Affiliates, officers and employees. The Borrower and the
Lender further agree that all out-of-pocket costs and expenses incurred by the
Lender in connection with the Lender’s activities pursuant to this Section 10.15
shall be paid for as agreed by such parties.

45


--------------------------------------------------------------------------------

        10.16      Set-Off . In addition to any rights and remedies of the
Lender provided by this Loan Agreement and by law, the Lender shall have the
right, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, upon any
amount becoming due and payable by the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all Property and deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Lender or any Affiliate thereof to or for the credit or the account
of the Borrower. The Lender may set-off cash, the proceeds of the liquidation of
any Collateral and all other sums or obligations owed by the Lender or its
Affiliates to the Borrower against all of the Borrower’s obligations to the
Lender or its Affiliates, whether under this Loan Agreement or under any other
agreement between the parties or between the Borrower and any affiliate of the
Lender, or otherwise, whether or not such obligations are then due, without
prejudice to the Lender’s or its Affiliate’s right to recover any deficiency.
The Lender agrees promptly to notify the Borrower after any such set-off and
application made by the Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.

        10.18      Intent . The parties recognize that each Advance is a
“securities contract” as that term is defined in Section 741 of Title 11 of the
United States Code, as amended.

        10.19      Entire Agreement . This Loan Agreement embodies the entire
agreement and understanding of the parties hereto and supersedes any and all
prior agreements, arrangements and understandings relating to the matters
provided for herein. No alteration, waiver, amendments, or change or supplement
hereto shall be binding or effective unless the same is set forth in writing by
a duly authorized representative of each party hereto.

[SIGNATURE PAGES FOLLOW]

46


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement
to be duly executed and delivered as of the day and year first above written.

BORROWER

 

AAMES CAPITAL CORPORATION


 

By:________________________________
Name:
Title:
Address for Notices:
350 South Grand Avenue
Los Angeles, California 90071
Attention: Chief Financial Officer
Telecopier No.: (323) 210-5551
Telephone No.: (323) 210-5276
With a copy to:
Attention: Chief Accounting Officer
Telecopier No.: (323) 210-5036
Telephone No.: (323) 210-4855
With a copy to:
Attention: General Counsel
Telecopier No.: (323) 210-5026
Telephone No.: (323) 210-4871


 

LENDER


 

GREENWICH CAPITAL FINANCIALPRODUCTS, INC.


 

By:________________________________
Name:
Title:
Address for Notices:
600 Steamboat Road
Greenwich, Connecticut 06830
Attention: James Raezer
Telecopier No.: (203) 618-2135
Telephone No.: (203) 625-6030
With a copy to:
Attention: General Counsel
Telecopier No.: (203) 618-2132
Telephone No.: (203) 625-2700


47


--------------------------------------------------------------------------------